 



EXHIBIT 10(a)
Execution Draft



 
 
CREDIT AGREEMENT
DATED AS OF
July 12, 2005
AMONG
THE PEOPLES GAS LIGHT AND COKE COMPANY,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks,
ABN AMRO BANK N.V.
as Administrative Agent,
JPMORGAN CHASE BANK, NA,
as Syndication Agent,
ABN AMRO INCORPORATED,
as Co-Lead Arranger and Joint Bookrunner,
and
J.P. MORGAN SECURITIES INC.,
as Co-Lead Arranger and Joint Bookrunner
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS; INTERPRETATION
    1  
Section 1.1 Definitions
    1  
Section 1.2 Interpretation
    8  
 
       
SECTION 2. THE REVOLVING CREDIT
    8  
Section 2.1 The Loan Commitment
    8  
Section 2.2 Letters of Credit
    9  
Section 2.3 Applicable Interest Rates
    11  
Section 2.4 Minimum Borrowing Amounts
    13  
Section 2.5 Manner of Borrowing Loans and Designating Interest Rates Applicable
to Loans
    13  
Section 2.6 Interest Periods
    15  
Section 2.7 Maturity of Loans
    16  
Section 2.8 Prepayments
    16  
Section 2.9 Default Rate
    17  
Section 2.10 Evidence of Debt
    17  
Section 2.11 Funding Indemnity
    18  
Section 2.12 Revolving Credit Commitment Terminations
    18  
Section 2.13 Regulation D Compensation
    19  
Section 2.14 Arbitrage Compensation
    19  
 
       
SECTION 3. FEES
    19  
Section 3.1 Fees
    19  
Section 3.2 Replacement of Banks
    21  
 
       
SECTION 4. PLACE AND APPLICATION OF PAYMENTS
    21  
Section 4.1 Place and Application of Payments
    21  
 
       
SECTION 5. REPRESENTATIONS AND WARRANTIES
    22  
Section 5.1 Corporate Organization and Authority
    22  
Section 5.2 Corporate Authority and Validity of Obligations
    22  
Section 5.3 Financial Statements
    22  
Section 5.4 Approvals
    22  
Section 5.5 ERISA
    23  
Section 5.6 Government Regulation
    23  
Section 5.7 Margin Stock; Proceeds
    23  
Section 5.8 Full Disclosure
    23  
 
       
SECTION 6. CONDITIONS PRECEDENT
    23  
Section 6.1 Initial Credit Event
    23  
Section 6.2 All Credit Events
    24  
 
       
SECTION 7. COVENANTS
    25  

i



--------------------------------------------------------------------------------



 



              Page
Section 7.1 Corporate Existence
    25  
Section 7.2 ERISA
    25  
Section 7.3 Financial Reports and Other Information
    25  
Section 7.4 Regulation U; Proceeds
    26  
Section 7.5 Sales of Assets
    27  
Section 7.6 Capital Ratio
    27  
Section 7.7 Compliance with Laws
    27  
 
       
SECTION 8. EVENTS OF DEFAULT AND REMEDIES
    27  
Section 8.1 Events of Default
    27  
Section 8.2 Non-Bankruptcy Defaults
    29  
Section 8.3 Bankruptcy Defaults
    29  
Section 8.4 Expenses
    29  
 
       
SECTION 9. CHANGE IN CIRCUMSTANCES
    29  
Section 9.1 Change of Law
    29  
Section 9.2 Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR
    29  
Section 9.3 Increased Cost and Reduced Return
    30  
Section 9.4 Lending Offices
    32  
Section 9.5 Discretion of Bank as to Manner of Funding
    32  
 
       
SECTION 10. THE ADMINISTRATIVE AGENT
    32  
Section 10.1 Appointment and Authorization of Administrative Agent
    32  
Section 10.2 Administrative Agent and its Affiliates
    32  
Section 10.3 Action by Administrative Agent
    32  
Section 10.4 Consultation with Experts
    33  
Section 10.5 Liability of Administrative Agent; Credit Decision
    33  
Section 10.6 Indemnity
    34  
Section 10.7 Resignation of Administrative Agent and Successor Administrative
Agent
    34  
 
       
SECTION 11. MISCELLANEOUS
    34  
Section 11.1 Withholding Taxes
    34  
Section 11.2 No Waiver of Rights
    35  
Section 11.3 Non-Business Day
    36  
Section 11.4 Documentary Taxes
    36  
Section 11.5 Survival of Representations
    36  
Section 11.6 Survival of Indemnities
    36  
Section 11.7 Set-Off
    36  
Section 11.8 Notices
    37  
Section 11.9 Counterparts
    38  
Section 11.10 Successors and Assigns
    38  
Section 11.11 [Intentionally Omitted]
    38  
Section 11.12 Assignments, Participations, Etc
    38  
Section 11.13 Amendments
    41  
Section 11.14 Headings.
    42  

ii



--------------------------------------------------------------------------------



 



              Page
Section 11.15 Legal Fees, Other Costs and Indemnification
    42  
Section 11.16 [Reserved]
    42  
Section 11.17 Entire Agreement
    42  
Section 11.18 Construction
    42  
Section 11.19 Governing Law
    42  
Section 11.20 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
    42  
Section 11.21 Confidentiality
    43  
Section 11.22 Patriot Act
    43  
Section 11.23 Rights and Liabilities of Syndication Agent and Arrangers
    43  

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     CREDIT AGREEMENT, dated as of July 12, 2005 among The Peoples Gas Light and
Coke Company, an Illinois corporation (the “Borrower”), the financial
institutions from time to time party hereto (each a “Bank,” and collectively the
“Banks”), ABN AMRO Bank N.V., in its capacity as administrative agent for the
Banks hereunder (in such capacity, the “Administrative Agent”), and JPMorgan
Chase Bank, NA, in its capacity as syndication agent for the Banks hereunder (in
such capacity, the “Syndication Agent”).
WITNESSETH THAT:
     WHEREAS, the Borrower desires to obtain the several commitments of the
Banks to make available a 5-year revolving credit facility for loans and letters
of credit (the “Revolving Credit”), as described herein; and
     WHEREAS, the Banks are willing to extend such commitments subject to all of
the terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.
     NOW, THEREFORE, in consideration of the recitals set forth above and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. DEFINITIONS; INTERPRETATION.
     Section 1.1 Definitions. The following terms when used herein have the
following meanings:
     “Administrative Agent” is defined in the first paragraph of this Agreement
and includes any successor Administrative Agent appointed pursuant to
Section 10.7 hereof.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with their correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of a Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event for purposes of this definition: (i) any Person which owns directly or
indirectly 5% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation or 5% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person; and (ii) each director and executive officer of the
Borrower or any Subsidiary shall be deemed an Affiliate of the Borrower and each
Subsidiary.
     “Agreement” means this Credit Agreement, including all Exhibits and
Schedules hereto,

 



--------------------------------------------------------------------------------



 



as it may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
     “Applicable Margin” means, at any time (i) with respect to Base Rate Loans,
the Base Rate Margin and (ii) with respect to LIBOR Loans, the LIBOR Margin.
     “Applicable Telerate Page” is defined in Section 2.3(b) hereof.
     “Application” is defined in Section 2.2(b) hereof.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.
     “Arrangers” means, collectively, ABN AMRO Incorporated and J.P. Morgan
Securities Inc.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Bank and an Eligible Assignee (with the consent of any party whose consent
is required by Section 11.12(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Authorized Representative” means those persons shown on the list of
employees provided by the Borrower pursuant to Section 6.1(e) hereof, or on any
such updated list provided by the Borrower to the Administrative Agent, or any
further or different employee of the Borrower so named by any officer of the
Borrower in a written notice to the Administrative Agent.
     “Bank” is defined in the first paragraph of this Agreement.
     “Base Rate” is defined in Section 2.3(a) hereof.
     “Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 2.3(a) hereof.
     “Base Rate Margin” means the percentage set forth in Schedule 1A hereto
corresponding to the then applicable Credit Rating.
     “Borrower” is defined in the first paragraph of this Agreement.
     “Borrowing” means the total of Loans of a single type advanced, continued
for an additional Interest Period, or converted from a different type into such
type by the Banks on a single date and for a single Interest Period. Borrowings
of Loans are made and maintained ratably from each of the Banks according to
their Percentages. A Borrowing is “advanced” on the day Banks advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by the Borrower pursuant to Section 2.5(a).

 



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday or Sunday on which Banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the borrowing or payment of a LIBOR Loan, on
which banks are dealing in U.S. Dollars in the interbank market in London,
England.
     “Capital” means, as of any date of determination thereof, without
duplication, the sum of Consolidated Net Worth plus Indebtedness.
     “Capital Lease” means at any date any lease of Property which, in
accordance with GAAP, would be required to be capitalized on the balance sheet
of the lessee.
     “Capital Ratio” means, for any fiscal quarter of the Borrower, the ratio,
rounded downwards to two decimal points, of the sum of Indebtedness for such
fiscal quarter to the sum of Capital for such fiscal quarter.
     “Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment Fee Rate” means the percentage set forth on Schedule 1A hereto
corresponding to the then applicable Credit Rating.
     “Compliance Certificate” means a certificate in the form of Exhibit B
hereto.
     “Consolidated Net Worth” means, as of the date of any determination
thereof, the amount reflected as shareholders equity upon a consolidated balance
sheet of the Borrower and its Subsidiaries.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its Property is bound.
     “Controlled Group” means all members of a controlled group of corporations
and all trades and businesses (whether or not incorporated) under common control
that, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
     “Credit Documents” means this Agreement, the Notes, the Mandate Letter, the
Master Letter of Credit Agreement, the Applications and the Letters of Credit.
     “Credit Event” means the Borrowing of any Loan or the issuance of, or
extension of the expiration date or any increase in the amount of, any Letter of
Credit.
     “Credit Rating” means, at any time, the long-term senior secured non-credit
enhanced debt rating of the Borrower as determined by Standard & Poors’ Ratings
Services and/or Moody’s Investors Service.

 



--------------------------------------------------------------------------------



 



     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or both, constitute an Event of
Default.
     “Effective Date” means July 12, 2005.
     “Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, and
(c) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) the Issuing Bank(s) and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
     “ERISA” is defined in Section 5.5 hereof.
     “Event of Default” means any of the events or circumstances specified in
Section 8.1 hereof.
     “Existing Credit Agreement” means the Borrower’s existing credit agreement
by and among the Borrower, the financial institutions party thereto and ABN AMRO
Bank N.V., as Agent thereunder, dated August 4, 2004, as amended, restated,
supplemented or otherwise modified prior to the Effective Date.
     “Federal Funds Rate” means the fluctuating interest rate per annum
described in part (x) of clause (ii) of the definition of Base Rate set forth in
Section 2.3(a) hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles as in effect in the
United States from time to time, applied by the Borrower and its Subsidiaries on
a basis consistent with the preparation of the Borrower’s financial statements
furnished to the Banks as described in Section 5.3 hereof.
     “Granting Bank” is defined in Section 11.12(g) hereof.
     “Guarantee” means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
of another Person, including, without limitation, by means of an agreement to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or to maintain financial covenants, or to assure the payment of
such Indebtedness by an agreement to make payments in respect of goods or
services regardless of whether delivered, or otherwise, provided, that the term
“Guarantee” shall not include endorsements for deposit or collection in the
ordinary course of business; and such term when used as a verb shall have a
correlative meaning.
     “Indebtedness” means, as to any Person, without duplication: (i) all
obligations of such Person for borrowed money or evidenced by bonds, debentures,
notes or similar instruments; (ii) all obligations of such Person for the
deferred purchase price of property or services (other than

 



--------------------------------------------------------------------------------



 



in respect of trade accounts payable arising in the ordinary course of business,
customer deposits, provisions for rate refunds (if any), deferred fuel expenses
and obligations in respect of pensions and other post-retirement benefits and
employee welfare plans); (iii) all Capitalized Lease Obligations of such Person;
(iv) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of the Borrower or any Subsidiaries in other entities) to the extent
of the lesser of the value of the property subject to such Lien or the amount of
such Indebtedness; (v) all Indebtedness of others Guaranteed by such Person; and
(vi) all obligations of such Person, contingent or otherwise, in respect of any
letters or credit (whether commercial or standby) or bankers’ acceptances.
     “Interest Period” is defined in Section 2.6 hereof.
     “Issuing Banks” means: (i) ABN AMRO Bank N.V. and (ii) any one other Bank
designated by Borrower from time to time by written notice to Administrative
Agent, with the consent of such Bank.
     “Lending Office” is defined in Section 9.4 hereof.
     “L/C Documents” means the Letters of Credit, the Master Letter of Credit
Agreement, any draft or other document presented in connection with a drawing
under a Letter of Credit, the Applications and this Agreement.
     “L/C Fee Rate” means, at any time of determination, a percentage per annum
equal to the LIBOR Margin in effect at such time.
     “L/C Obligations” means the aggregate undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations.
     “LIBOR” is defined in Section 2.3(b) hereof.
     “LIBOR Loan” means a Loan bearing interest prior to maturity at the rate
specified in Section 2.3(b) hereof.
     “LIBOR Margin” means the percentage set forth in Schedule 1A hereto beside
the then applicable Credit Rating.
     “LIBOR Reserve Percentage” is defined in Section 2.3(b) hereof.
     “Letter of Credit” is defined in Section 2.2(a) hereof.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, including, but not limited to,
the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes. For the purposes of this definition, a Person
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, Capital Lease or other arrangement
pursuant to which title to the Property has been retained by or vested in some
other Person for security purposes, and such

 



--------------------------------------------------------------------------------



 



retention of title shall constitute a “Lien.”
     “Loan” is defined in Section 2.1 hereof and, as so defined, includes a Base
Rate Loan or LIBOR Loan, each of which is a “type” of Loan hereunder.
     “Mandate Letter” means that certain letter between the Administrative Agent
and the Borrower dated May 16, 2005 pertaining to fees to be paid by the
Borrower to the Administrative Agent for its sole account and benefit.
     “Master Letter of Credit Agreement” is defined in Section 2.2(a) hereof.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, financial position or results of operations of the Borrower, (ii) the
ability of the Borrower to perform its obligations under the Credit Documents,
(iii) the validity or enforceability of the obligations of the Borrower,
(iv) the rights and remedies of the Banks or the Administrative Agent against
the Borrower or (v) the timely payment of the principal of and interest on the
Loans or other amounts payable by the Borrower hereunder.
     “Note” is defined in Section 2.10(a) hereof.
     “Obligations” means all fees payable hereunder, all obligations of the
Borrower to pay principal or interest on Loans and L/C Obligations, and all
other payment obligations of the Borrower arising under or in relation to any
Credit Document.
     “Percentage” means, for each Bank, the percentage of the Revolving Credit
Commitments represented by such Bank’s Revolving Credit Commitment or, if the
Revolving Credit Commitments have been terminated, the percentage held by such
Bank (including through participation interests in L/C Obligations) of the
aggregate principal amount of all outstanding Obligations.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.
     “Plan” means at any time an employee pension benefit plan covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code that is either (i) maintained by a member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.
     “PBGC” is defined in Section 5.5 hereof.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, whether now owned or
hereafter acquired.
     “Reference Bank” means ABN AMRO Bank N.V. In the event such Bank ceases to
be a “Bank” hereunder or fails to provide timely quotations of interests rates
to the Administrative

 



--------------------------------------------------------------------------------



 



Agent as and when required by this Agreement, then such Bank shall be replaced
by a new reference bank jointly, designated by the Administrative Agent and the
Borrower.
     “Reimbursement Obligation” is defined in Section 2.2(c) hereof.
     “Required Banks” means, as of the date of determination thereof, Banks
holding more than 50% of the Percentages.
     “Revolving Credit Commitment” is defined in Section 2.1 hereof.
     “SEC” means the Securities and Exchange Commission.
     “Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.
     “SPC” is defined in Section 11.12(g) hereof.
     “Subsidiary” means, as to the Borrower, any corporation or other entity of
which more than fifty percent (50%) of the outstanding stock or comparable
equity interests having ordinary voting power for the election of the Board of
Directors of such corporation or similar governing body in the case of a
non-corporation (irrespective of whether or not, at the time, stock or other
equity interests of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned by the Borrower or by
one or more of its Subsidiaries.
     “Telerate Service” means the Moneyline Telerate.
     “Termination Date” means July 12, 2010.
     “Unfunded Vested Liabilities” means, with respect to any Plan at any time,
the amount (if any) by which (i) the present value of all vested non-forfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.
     “U.S. Dollars” and “$” each means the lawful currency of the United States
of America.
     “Utilization Fee Rate” means the percentage set forth in Schedule 1A hereto
corresponding to the then applicable Level.
     “Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.
     “Welfare Plan” means a “welfare plan”, as defined in Section 3(l) of ERISA.

 



--------------------------------------------------------------------------------



 



     Section 1.2 Interpretation. The foregoing definitions shall be equally
applicable to both the singular and plural forms of the terms defined. All
references to times of day in this Agreement shall be references to Chicago,
Illinois time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, the same shall be done in accordance
with GAAP, to the extent applicable, except where such principles are
inconsistent with the specific provisions of this Agreement.
     SECTION 2. THE REVOLVING CREDIT.
     Section 2.1 The Loan Commitment. Subject to the terms and conditions
hereof, each Bank, by its acceptance hereof, severally agrees to make a loan or
loans (individually a “Loan” and collectively “Loans”) to the Borrower from time
to time on a revolving basis in an aggregate outstanding amount up to the amount
of its revolving credit commitment set forth on the applicable signature page
hereof (such amount, as increased or reduced pursuant to Section 2.12 or changed
as a result of one or more assignments under Section 11.12, its “Revolving
Credit Commitment” and, cumulatively for all the Banks, the “Revolving Credit
Commitments”) before the Termination Date, provided that the sum of the
aggregate amount of Loans and of L/C Obligations at any time outstanding shall
not exceed the Revolving Credit Commitments in effect at such time, and
provided, further, that no Loan may remain unpaid and outstanding hereunder for
longer than 365 days from the date made unless Borrower complies with the
provisions of Section 2.7 hereof. Each Borrowing of Loans shall be made ratably
from the Banks in proportion to their respective Percentages. As provided in
Section 2.5(a) hereof, the Borrower may elect that each Borrowing of Loans be
either Base Rate Loans or LIBOR Loans. Loans may be repaid and the principal
amount thereof re-borrowed before the Termination Date, subject to all the terms
and conditions hereof. The initial amount of Revolving Credit Commitments under
this Agreement equals TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000).
Notwithstanding the foregoing to the contrary and so long as no Default or Event
of Default exists, Borrower may, upon written election delivered to
Administrative Agent, permanently increase the aggregate Revolving Credit
Commitments by $50,000,000 to THREE HUNDRED MILLION DOLLARS ($300,000,000) (less
the amount of any previous reductions of the Revolving Credit Commitment
pursuant to Section 2.12), by (a) increasing the Revolving Credit Commitment of
one or more Banks which have agreed to such increase and/or (b) adding one or
more commercial banks or other Persons as a Bank hereto (each an “Additional
Bank”) with a Revolving Credit Commitment in an amount agreed to by any such
Additional Bank; provided that no Additional Bank shall be added as a party
hereto without the written consent of the Administrative Agent (which shall not
be unreasonably withheld) or if a Default or an Event of Default exists. Any
increase in the aggregate Revolving Credit Commitment pursuant to this clause
Section shall be effective three Business Days after the date on which the
Administrative Agent has received and accepted the applicable documentation
memorializing and evidencing such increases by the applicable Banks. The
Administrative Agent shall promptly notify the Borrower and the Banks of any
increase in the amount of the aggregate Revolving Credit Commitment pursuant to
this Section and of the Revolving Credit Commitment of each Bank after giving
effect thereto. The Borrower acknowledges that, in order to maintain Loans in
accordance with each Bank’s pro-rata share of all outstanding Borrowings prior
to any increase in the aggregate Revolving Credit Commitment pursuant to this
Section, a reallocation of the

 



--------------------------------------------------------------------------------



 



Revolving Credit Commitments as a result of a non-pro-rata increase in the
aggregate Revolving Credit Commitment may require prepayment of all or portions
of certain Borrowings on the date of such increase (and any such prepayment
shall be subject to the provisions of Section 2.11).
     Section 2.2 Letters of Credit.
     (a) General Terms. Subject to the terms and conditions hereof, as part of
the Revolving Credit the Issuing Banks shall issue standby letters of credit
denominated in U.S. Dollars (each a “Letter of Credit”) for Borrower’s account,
provided that the aggregate amount of L/C Obligations outstanding at any time
shall not exceed the lesser of (i) the L/C Sublimit, and (ii) the difference
between the Commitments in effect at such time and the aggregate amount of Loans
then outstanding. Each Letter of Credit shall be a standby or documentary letter
of credit issued to support the obligations (including pension or insurance
obligations), contingent or otherwise, of the Borrower. Each Letter of Credit
shall have a stated term not to exceed one year. Each Letter of Credit shall be
issued by the applicable Issuing Bank, but each Bank shall be obligated to
purchase an undivided percentage participation interest of such Letter of Credit
from the applicable Issuing Bank pursuant to Section 2.2(d) hereof in an amount
equal to its Percentage of the amount of each drawing thereunder and,
accordingly, the undrawn face amount of each Letter of Credit shall constitute
usage of the Commitment of each Bank pro rata in accordance with each Bank’s
Percentage. The Borrower shall execute a master letter of credit agreement with
each Issuing Bank (collectively, the “Master Letter of Credit Agreement”) which
shall contain certain terms applicable to the Letters of Credit. To the extent
any provision of the Master Letter of Credit Agreement is inconsistent with the
terms of this Agreement, the terms of this Agreement shall control. No Issuing
Bank shall have an obligation pursuant to the Credit Documents to issue any
Letter of Credit if, after giving effect to the issuance of such Letter of
Credit, the aggregate face amount of all Letters of Credit then outstanding
would exceed $25,000,000 (the “L/C Sublimit”).
     (b) Applications. At any time before thirty (30) days prior to the
Termination Date, an Issuing Bank shall, at the request of Borrower given to
such Issuing Bank at least three (3) Business Days prior to the requested date
of issuance, issue one or more Letters of Credit, in a form satisfactory to such
Issuing Bank, with terms of up to one year each, in an aggregate face amount as
set forth above, upon the receipt of a duly executed application for the
relevant Letter of Credit in the form customarily prescribed by such Issuing
Bank for the type of Letter of Credit, requested (each an “Application”).
Notwithstanding anything contained in any Application to the contrary
(i) Borrower’s obligation to pay fees in connection with each Letter of Credit
shall be as exclusively set forth in Section 3.1(b) hereof, and (ii) if the
applicable Issuing Bank is not timely reimbursed for the amount of any drawing
under a Letter of Credit on the date such drawing is paid or on the next
following Business Day (it being understood that a drawing which is reimbursed
pursuant to, and in accordance with, the last sentence of Section 2.5(c) shall
be deemed to have been timely reimbursed), Borrower’s obligation to reimburse
the applicable Issuing Bank for the amount of such drawing shall bear interest
(which Borrower hereby promises to pay on demand) from and after the date such
drawing is paid at a rate per annum equal to the sum of two percent (2%) plus
the Base Rate Margin plus the Base Rate from time to time in effect. The
applicable Issuing Bank will promptly notify the Banks of each issuance by it of
a Letter of Credit and any amendment or extension of a Letter of Credit. Each
Issuing Bank agrees to issue amendments to any Letters of Credit issued by it
increasing the

 



--------------------------------------------------------------------------------



 



amount, or extending the expiration date, thereof at the request of Borrower
subject to the conditions set forth herein (including the conditions set forth
in Section 6.2 and the other terms of this Section 2.2). Without limiting the
generality of the foregoing, an Issuing Bank’s obligation to issue, amend or
extend the expiration date of a Letter of Credit is subject to the conditions
set forth herein (including the conditions set forth in Section 6.2 and the
other terms of this Section 2.2) and an Issuing Bank will not issue, amend or
extend the expiration date of any Letter of Credit if any Bank notifies such
Issuing Bank of any failure to satisfy or otherwise comply with such conditions
and terms and directs such Issuing Bank not to take such action. In the event
any Letter(s) of Credit are outstanding at the time that Borrower is required to
prepay or repay the Obligations, Borrower shall (A) cause such Letter(s) of
Credit to be surrendered and delivered to the Issuing Bank for cancellation,
(B) cause a financial institution acceptable to the Issuing Bank in its sole
discretion to issue, for the benefit of the Issuing Bank, a sight draft letter
of credit in amount, form and substance acceptable to the Issuing Bank in its
sole discretion in order to backstop the Letter(s) of Credit, or (C) (1) deposit
with the Issuing Bank, cash in an amount equal to one hundred and five percent
(105%) of the aggregate L/C Obligations to be available to Issuing Bank to
reimburse payments of drafts drawn under such Letter(s) of Credit and pay any
fees and expenses related thereto and (2) prepay the fee payable with respect to
such Letters of Credit for the full remaining terms of such Letters of Credit.
Upon termination of any such Letter of Credit, the unearned portion of such
prepaid fee attributable to such Letter of Credit shall be refunded to Borrower,
together with the sight draft letters of credit described in clause (B) and the
deposit described in the preceding clause (C)(1) to the extent not previously
applied by the Issuing Bank in the manner described herein.
     (c) The Reimbursement Obligations. Subject to Section 2.2(b) hereof, the
obligation of Borrower to reimburse the applicable Issuing Bank for all drawings
under a Letter of Credit (a “Reimbursement Obligation”) shall be governed, to
the extent not inconsistent with this Agreement, by the Master Letter of Credit
Agreement and the Application related to such Letter of Credit, except that
reimbursement of each drawing shall be made in immediately available funds at
the applicable Issuing Bank’s principal office in New York, New York by no later
than 12:30 p.m. (Chicago time) on the date when such drawing is paid or, if such
drawing was paid after 11:30 p.m. (Chicago time), by 10:30 a.m. (Chicago time)
the next day. If Borrower does not make any such reimbursement payment on the
date due (whether through a deemed request for a Base Rate Loan pursuant to
Section 2.5(c) or otherwise) and the Banks fund their participations therein in
the manner set forth in Section 2.2(d) below, then all payments thereafter
received by an Issuing Bank in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.2(d) below. An
Issuing Bank shall notify Borrower promptly of its intent to pay, or payment of,
a drawing under a Letter of Credit.
     (d) The Participating Interests. Each Bank, by its acceptance hereof,
severally agrees to purchase from each Issuing Bank, and each Issuing Bank
hereby agrees to sell to each such Bank, an undivided percentage participating
interest (a “Participating Interest”), to the extent of its Percentage, in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, such
Issuing Bank. Upon any failure by Borrower to pay any Reimbursement Obligation
at the time required on the date the related drawing is paid, as set forth in
Section 2.2(c) above, or if an Issuing Bank is required at any time to return to
Borrower or to a trustee, receiver, liquidator, custodian or other Person any
portion of any payment of any Reimbursement Obligation, each Bank shall, not
later than the Business Day it receives a demand from such Issuing Bank to such

 



--------------------------------------------------------------------------------



 



effect, if such demand is received before 1:00 p.m. (Chicago time), or not later
than the following Business Day, if such demand is received after such time, pay
to such Issuing Bank an amount equal to its Percentage of such unpaid or
recaptured Reimbursement Obligation together with interest on such amount
accrued from the date the related payment was made by such Issuing Bank to the
date of such payment by such Bank a rate per annum equal to (i) from the date
the related payment was made by such Issuing Bank to the date two (2) Business
Days after payment by such Bank is due hereunder, the Federal Funds Rate for
each such day and (ii) from the date two (2) Business Days after the date such
payment is due from such Bank to the date such payment is made by such Bank, the
Base Rate in effect for each such day. Each such Bank shall thereafter be
entitled to receive its Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the
applicable Issuing Bank retaining its Percentage as a Bank hereunder.
     The several obligations of the Banks to the Issuing Banks under this
Section 2.2 shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Bank may have or have had against Borrower, the
Administrative Agent, the Issuing Banks, any Bank or any other Person
whatsoever. Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction,
increase or termination of any Commitment of any Bank, and each payment by a
Bank under this Section 2.2 shall be made without any offset, abatement,
withholding or reduction whatsoever. The Issuing Banks and the Administrative
Agent shall be entitled to offset amounts received for the account of a Bank
under the Credit Documents against unpaid amounts due from such Bank to the
applicable Issuing Bank or the Administrative Agent, as applicable, hereunder
(whether as fundings of participations, indemnities or otherwise).
     (e) Indemnification. The Banks shall, to the extent of their respective
Percentages, indemnify each Issuing Bank (to the extent not reimbursed by
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such Issuing Bank’s gross negligence or willful misconduct) that an Issuing
Bank may suffer or incur in connection with any Letter of Credit issued by it.
The Issuing Banks shall be entitled to all of the rights and protections
afforded the Administrative Agent under Section 10 hereof. The obligations of
the Banks under this Section 2.2(e) and all other parts of this Section 2.2
shall survive termination of this Agreement and of all other L/C Documents.
     (f) Issuing Banks. Each Bank hereby appoints ABN AMRO Bank N.V. and each
other Bank from time to time designated by Borrower as an Issuing Bank hereunder
and hereby authorizes each such Issuing Bank to take such action as an Issuing
Bank on its behalf and to exercise such powers under the Credit Documents as are
delegated to the Issuing Banks by the terms thereof, together with such powers
as are reasonably incidental thereto. The relationship between each of the
Issuing Banks and the Banks is and shall be that of agent and principal only,
and nothing contained in this Agreement or any other Credit Document shall be
construed to constitute an Issuing Bank as a trustee or fiduciary for any Bank
or the Borrower.
     Section 2.3 Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Bank shall bear interest during each Interest
Period it is outstanding

 



--------------------------------------------------------------------------------



 



(computed (x) at all times the Base Rate is based on the rate described in
clause (i) of the definition thereof, on the basis of a year of 365 or 366 days,
as applicable, and actual days elapsed or (y) at all times the Base Rate is
based on the rate described in clause (ii) of the definition thereof, on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a LIBOR Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable on the last day of its
Interest Period and at maturity (whether by acceleration or otherwise).
     “Base Rate” means for any day the greater of:
     i the rate of interest announced by ABN AMRO Bank N.V. from time to time as
its “Prime Commercial Lending Rate,” or equivalent, for U.S. Dollar loans as in
effect on such day, with any change in the Base Rate resulting from a change in
said prime rate to be effective as of the date of the relevant change in said
“Prime Commercial Lending Rate”; and
     ii the sum of (x) the rate determined by the Administrative Agent to be the
prevailing rate per annum (rounded upwards, if necessary, to the nearest one
hundred-thousandth of a percentage point) at approximately 10:00 a.m. (Chicago
time) (or as soon thereafter as is practicable) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) for the purchase
at face value of overnight Federal funds in an amount comparable to the
principal amount owed to ABN AMRO Bank N.V. for which such rate is being
determined, plus (y) one-half of one percent (0.50%).
      (b) LIBOR Loans. Each LIBOR Loan made or maintained by a Bank shall bear
interest during each Interest Period it is outstanding (computed on the basis of
a year of 360 days and actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced, continued, or created by conversion
from a Base Rate Loan until maturity (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Applicable Margin plus the LIBOR
applicable for such Interest Period, payable on the last day of the Interest
Period and at maturity (whether by acceleration or otherwise), and, if the
applicable Interest Period is longer than three months, on each day occurring
every three months after the commencement of such Interest Period.
     “LIBOR” means, for an Interest Period for a Borrowing of LIBOR Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
one-sixteenth of one percent) at which deposits in U.S. Dollars in immediately
available funds are offered to the Reference Bank at 11:00 a.m. (London, England
time) two (2) Business Days before the beginning of such Interest Period by
major banks in the interbank LIBOR market for delivery on the first day of and
for a Period equal to such Interest Period in an amount equal or comparable to
the principal amount of the LIBOR Loan scheduled to be made by the Reference
Bank as part of such Borrowing.
     “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded

 



--------------------------------------------------------------------------------



 



upwards, if necessary, to the next higher one-sixteenth of one percent) for
deposits in U.S. Dollars, for delivery on the first day of and for a period
equal to such Interest Period in an amount equal or comparable to the principal
amount of the LIBOR Loan scheduled to be made by ABN AMRO Bank N.V. as part of
such Borrowing, which appears on the Applicable Telerate Page, as appropriate
for such currency, as of 11:00 a.m. (London, England time) on the day two
(2) Business Days before the commencement of such Interest Period.
     “Applicable Telerate Page” means the display page designated as “Page 3750”
on the Telerate Service (or such other page as may replace such page, as
appropriate, on that service or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for deposits
in U.S. Dollars).
     “LIBOR Reserve Percentage” means for any Borrowing of LIBOR Loans from any
Bank, the daily average for the applicable Interest Period of the actual
effective rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal and emergency reserves) are maintained by
such Bank during such Interest Period pursuant to Regulation D of the Board of
Governors of the Federal Reserve System (or any successor) on “LIBOR
liabilities”, as defined in such Board’s Regulation D (or in respect of any
other category of liabilities that includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any category of extensions of
credit or other assets that include loans by non-United States offices of any
Bank to United States residents), subject to any amendments of such reserve
requirement by such Board or its successor, taking into account any transitional
adjustments thereto. For purposes of this definition, the LIBOR Loans shall be
deemed to be “LIBOR liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D.
     (c) Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to Obligations and the amount of all Obligations, and a
determination thereof by the Administrative Agent shall be conclusive and
binding except in the case of manifest error.
     Section 2.4 Minimum Borrowing Amounts. Each Borrowing of Base Rate Loans
shall be in an amount not less than $1,000,000 and in integral multiples of
$500,000. Each Borrowing of LIBOR Loans shall be in an amount not less than
$2,000,000 and in integral multiples of $1,000,000; provided that a Borrowing of
Base Rate Loans applied to pay a Reimbursement Obligation pursuant to
Section 2.5(c) hereof shall be in an amount equal to such Reimbursement
Obligation.
     Section 2.5 Manner of Borrowing Loans and Designating Interest Rates
Applicable to Loans. (a) Notice to the Administrative Agent. The Borrower shall
give notice to the Administrative Agent by no later than 10:00 a.m. (Chicago
time) (i) at least two (2) Business Days before the date on which the Borrower
requests the Banks to advance a Borrowing of LIBOR Loans and (ii) at least one
(1) Business Day before the date on which the Borrower requests the Banks to
advance a Borrowing of Base Rate Loans. The Loans included in each Borrowing
shall bear interest initially at the type of rate specified in such notice of a
new Borrowing. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Borrowing or, subject to
Section 2.4’s minimum amount

 



--------------------------------------------------------------------------------



 



requirement for each outstanding Borrowing, a portion thereof, as follows:
(i) if such Borrowing is of LIBOR Loans, on the last day of the Interest Period
applicable thereto, the Borrower may continue part or all of such Borrowing as
LIBOR Loans for an Interest Period or Interest Periods specified by the Borrower
or convert part or all of such Borrowing into Base Rate Loans, (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into LIBOR Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
notices requesting the advance, continuation, or conversion of a Borrowing to
the Administrative Agent by telephone or facsimile (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing). Notices of the continuation of a Borrowing of LIBOR Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
LIBOR Loans into Base Rate Loans or of Base Rate Loans into LIBOR Loans must be
given by no later than 10:00 a.m. (Chicago time) at least three (3) Business
Days before the date of the requested continuation or conversion. All such
notices concerning the advance, continuation, or conversion of a Borrowing shall
specify the date of the requested advance, continuation or conversion of a
Borrowing (which shall be a Business Day), the amount of the requested Borrowing
to be advanced, continued, or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
LIBOR Loans, the Interest Period applicable thereto. The Borrower agrees that
the Administrative Agent may rely on any such telephonic or facsimile notice
given by any person it in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation, such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.
There may be no more than fifteen different Interest Periods in effect at any
one time, provided that for purposes of determining the number of Interest
Periods in effect at any one time, all Base Rate Loans shall be deemed to have
one and the same Interest Period.
     (b) Notice to the Banks. The Administrative Agent shall give prompt
telephonic or facsimile notice to each Bank of any notice from the Borrower
received pursuant to Section 2.5(a) above. The Administrative Agent shall give
notice to the Borrower and each Bank by like means of the interest rate
applicable to each Borrowing of LIBOR Loans.
     (c) Borrower’s Failure to Notify. Any outstanding Borrowing of Base Rate
Loans shall, subject to Section 6.2 hereof, automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
as a Base Rate Loan unless the Borrower has notified the Administrative Agent
within the period required by Section 2.5(a) that it intends to convert such
Borrowing into a Borrowing of LIBOR Loans or notifies the Administrative Agent
within the period required by Section 2.8(a) that it intends to prepay such
Borrowing. If the Borrower fails to give notice pursuant to Section 2.5(a) above
of the continuation or conversion of any outstanding principal amount of a
Borrowing of LIBOR Loans before the last day of its then current Interest Period
within the period required by Section 2.5(a) and has not notified the
Administrative Agent within the period required by Section 2.8(a) that it
intends to prepay such Borrowing, such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans, subject to Section 6.2 hereof.
The Administrative Agent shall promptly notify the Banks of the Borrower’s
failure to so give a notice under Section 2.5(a). In the event Borrower fails to
give notice pursuant to Section 2.5(a) above of a Borrowing equal to the amount
of a Reimbursement Obligation and has not notified the Administrative Agent by
11:00 am (Chicago

 



--------------------------------------------------------------------------------



 



time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not borrowed under this
Agreement, Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans on such day in the amount of the Reimbursement Obligation then due,
subject to Section 6.2 hereof, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.
     (d) Disbursement of Loans. Not later than 11:00 a.m. (Chicago time) on the
date of any requested advance of a new Borrowing of LIBOR Loans, and not later
than 12:00 noon (Chicago time) on the date of any requested advance of a new
Borrowing of Base Rate Loans, subject to Section 6 hereof, each Bank shall make
available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent in Chicago,
Illinois. The Administrative Agent shall make available to the Borrower Loans at
the Administrative Agent’s principal office in Chicago, Illinois or such other
office as the Administrative Agent has previously agreed in writing to with the
Borrower, in each case in the type of funds received by the Administrative Agent
from the Banks.
     (e) Administrative Agent Reliance on Bank Funding. Unless the
Administrative Agent shall have been notified by a Bank before the date on which
such Bank is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such Bank
does not intend to make such payment, the Administrative Agent may assume that
such Bank has made such payment when due and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
the Borrower the proceeds of the Loan to be made by such Bank and, if any Bank
has not in fact made such payment to the Administrative Agent, such Bank shall,
on demand, pay to the Administrative Agent the amount made available to the
Borrower attributable to such Bank together with interest thereon in respect of
each day during the period commencing on the date such amount was made available
to the Borrower and ending on (but excluding) the date such Bank pays such
amount to the Administrative Agent at a rate per annum equal to the Federal
Funds Rate. If such amount is not received from such Bank by the Administrative
Agent immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Bank with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, provided that such a repayment by the Borrower shall not be
subject to Section 2.11 hereof.
     Section 2.6 Interest Periods. As provided in Section 2.5(a) hereof, at the
time of each request to advance, continue, or create by conversion a Borrowing
of LIBOR Loans, the Borrower shall select an Interest Period applicable to such
Loans from among the available options. The term “Interest Period” means the
period commencing on the date a Borrowing of Loans is advanced, continued, or
created by conversion and ending: (a) in the case of Base Rate Loans, on the
last Business Day of the calendar quarter in which such Borrowing is advanced,
continued, or created by conversion (or on the last day of the following
calendar quarter if such Loan is advanced, continued or created by conversion on
the last Business Day of a calendar quarter), and (b) in the case of LIBOR
Loans, 1, 2, 3, or 6 months thereafter; provided, however, that:
     (a) any Interest Period for a Borrowing of Base Rate Loans that otherwise
would end after the Termination Date shall end on the Termination Date;

 



--------------------------------------------------------------------------------



 



     (b) for any Borrowing of LIBOR Loans, the Borrower may not select an
Interest Period that extends beyond the Termination Date;
     (c) whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of LIBOR Loans to
occur in the following calendar month, the last day of such Interest Period
shall be the immediately preceding Business Day; and
     (d) for purposes of determining an Interest Period for a Borrowing of LIBOR
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.
     Section 2.7 Maturity of Loans. Unless an earlier maturity is provided for
hereunder (whether by acceleration or otherwise), each Loan shall mature and
become due and payable by the Borrower on the Termination Date. Notwithstanding
anything contained herein to the contrary, no Loan shall mature on a date that
is more than one year from the date that the Borrowing for such Loan is advanced
or continued by the Banks, unless the Borrower, in each case, delivers to the
Administrative Agent on behalf of the Banks a written opinion of counsel to the
Borrower reasonably acceptable to the Administrative Agent stating that no
consent, approval or authorization of, or filing with, any governmental
authority of the State of Illinois (including, without limitation, the Illinois
Commerce Commission) or of the United States is required for (i) the undertaking
of such Loan by the Borrower and the Borrower’s performance of any Credit
Documents in connection therewith, or (ii) the validity, binding effect or
enforceability of any Credit Documents with respect to such Loan, except (A) in
each case as shall then have previously been made or obtained and (B) consents,
approvals, authorizations or filings as may be required to be obtained or made
by the Banks as a result of their involvement in the transactions contemplated
by the Credit Documents.
     Section 2.8 Prepayments. (a) The Borrower may prepay without premium or
penalty and in whole or in part (but, if in part, then: (i) if such Borrowing is
of Base Rate Loans, in an amount not less than $5,000,000 and integral multiples
of $1,000,000 in excess thereof, (ii) if such Borrowing is of LIBOR Loans, in an
amount not less than $5,000,000 and integral multiples of $1,000,000 in excess
thereof and (iii) in an amount such that the minimum amount required for a
Borrowing pursuant to Section 2.4 hereof remains outstanding) any Borrowing of
LIBOR Loans upon three Business Days’ prior notice to the Administrative Agent
or, in the case of a Borrowing of Base Rate Loans, notice delivered to the
Administrative Agent no later than 10:00 a.m. (Chicago time) on the date of
prepayment, such prepayment to be made by the payment of the principal amount to
be prepaid and accrued interest thereon to the date fixed for prepayment. In the
case of LIBOR Loans, any amounts owing under Section 2.11 hereof as a result of
such prepayment shall be paid contemporaneously with such prepayment. The
Administrative Agent will promptly advise each Bank of any such prepayment
notice it receives from the Borrower. Any amount paid or prepaid before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.

 



--------------------------------------------------------------------------------



 



     (b) At any time that the Borrower becomes aware, or should have become
aware (pursuant to Borrower’s ordinary business practices) that the aggregate
amount of outstanding Loans and L/C Obligations shall at any time for any reason
exceed the Revolving Credit Commitments then in effect, the Borrower shall,
immediately notify the Administrative Agent of this determination. Within two
(2) Business Days of the delivery of the notice described in the preceding
sentence, the Borrower shall, without further notice or demand, pay the amount
of such excess to the Administrative Agent for the ratable benefit of the Banks
as a prepayment of the Loans and, if necessary, a prefunding of the Letters of
Credit. Each such prepayment shall be accompanied by a payment of all accrued
and unpaid interest on the Loans prepaid and shall be subject to Section 2.11.
     Section 2.9 Default Rate. If any payment of principal on any Loan or other
Obligation is not made when due (whether by acceleration or otherwise), such
Loan shall bear interest (computed on the basis of a year of 360 days and actual
days elapsed or, if based on the rate described in clause (i) of the definition
of Base Rate, on the basis of a year of 365 or 366 days, as applicable, and the
actual number of days elapsed) from the date such payment was due until paid in
full, payable on demand, at a rate per annum equal to:
     (a) for any Base Rate Loan or Obligation other than a LIBOR Loan, the sum
of two percent (2%) plus the Applicable Margin plus the Base Rate from time to
time in effect; and
     (b) for any LIBOR Loan, the sum of two percent (2%) plus the rate of
interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of two percent (2%) plus the Applicable Margin plus the Base Rate from
time to time in effect.
     Section 2.10 Evidence of Debt. (a) Each Bank shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Bank resulting from each Loan owing to such Bank from time
to time, including the amounts of principal and interest payable and paid to
such Bank from time to time hereunder in respect of Loans. The Borrower agrees
that upon notice by any Bank to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a Note is required or appropriate in
order for such Bank to evidence (whether for purposes of pledge, enforcement or
otherwise) the Loans owing to, or to be made by, such Bank under the Credit
Documents, the Borrower shall promptly execute and deliver to such Bank a
promissory note in the form of Exhibit A hereto (each such promissory note is
hereinafter referred to as a “Note” and collectively such promissory notes are
referred to as the “Notes”).
     (b) The Register maintained by the Administrative Agent pursuant to
Section 11.12(c) shall include a control account, and a subsidiary account for
each Bank, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the type of Loan comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Bank hereunder and (iv) the amount of any
sum received by the Administrative Agent from the Borrower hereunder and each
Bank’s share thereof.

 



--------------------------------------------------------------------------------



 



     (c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Bank in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Bank and, in the case of such
account or accounts, such Bank, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Bank to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
     Section 2.11 Funding Indemnity. If any Bank shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense (excluding
loss of margin) incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Bank to fund or maintain any LIBOR Loan
or the relending or reinvesting of such deposits or amounts paid or prepaid to
such Bank) as a result of:
     (a) any payment (whether by acceleration or otherwise), prepayment or
conversion of a LIBOR Loan on a date other than the last day of its Interest
Period,
     (b) any failure (because of a failure to meet the conditions of Section 6
or otherwise) by the Borrower to borrow or continue a LIBOR Loan, or to convert
a Base Rate Loan into a LIBOR Loan, on the date specified in a notice given
pursuant to Section 2.5(a) or established pursuant to Section 2.5(c) hereof,
     (c) any failure by the Borrower to make any payment of principal on any
LIBOR Loan when due (whether by acceleration or otherwise), or
     (d) any acceleration of the maturity of a LIBOR Loan as a result of the
occurrence of any Event of Default hereunder,
then, upon the demand of such Bank, the Borrower shall pay to such Bank such
amount as will reimburse such Bank for such loss, cost or expense. If any Bank
makes such a claim for compensation, it shall provide to the Borrower, with a
copy to the Administrative Agent, a certificate executed by an officer of such
Bank setting forth the amount of such loss, cost or expense in reasonable detail
(including an explanation of the basis for and the computation of such loss,
cost or expense) and the amounts shown on such certificate if reasonably
calculated shall be conclusive absent manifest error.
     Section 2.12 Revolving Credit Commitment Terminations. The Borrower shall
have the right at any time and from time to time, upon five (5) Business Days’
prior written notice to the Administrative Agent, to terminate the Revolving
Credit Commitments without premium or penalty, in whole or in part, any partial
termination to be (i) in an amount not less than $5,000,000 and integral
multiples of $1,000,000 in excess thereof, and (ii) allocated ratably among the
Banks in proportion to their respective Percentages, provided that the Revolving
Credit Commitments may not be reduced to an amount less than the sum of the
amount of all Loans and all L/C Obligations then outstanding. The Administrative
Agent shall give prompt notice to each Bank of any such termination of Revolving
Credit Commitments. Any termination of Revolving Credit Commitments pursuant to
this Section 2.12 may not be reinstated.

 



--------------------------------------------------------------------------------



 



     Section 2.13 Regulation D Compensation. Each Bank may require the Borrower
to pay, contemporaneously with each payment of interest on the LIBOR Loans,
additional interest on the related LIBOR Loans of such Bank at a rate per annum
equal to the excess of (i)(A) the applicable LIBOR rate (or other base rate
determined pursuant to Section 2.9(b)) divided by (B) one minus the LIBOR
Reserve Percentage over (ii) the rate specified in clause (i)(A). Any
computation by a Bank of such additional interest shall be conclusive absent
manifest error. Any Bank wishing to require payment of such additional interest
(x) shall notify the Borrower and the Administrative Agent that it is subject to
LIBOR reserves under Regulation D of the Board of Governors of the Federal
Reserve System (or any successor regulation), in which case such additional
interest on the LIBOR Loans of such Bank shall be payable to such Bank at the
place indicated in such notice with respect to each Interest Period commencing
at least five (5) Business Days after the giving of such notice and (y) shall
notify the Borrower at least five (5) Business Days prior to each date on which
interest is payable on the LIBOR Loans of the amount then due under this
Section.
     Section 2.14 Arbitrage Compensation. If at the time of the making of any
Loan hereunder, the interest rate payable hereunder in respect of such Loan is
less than the rate (as determined by the Administrative Agent in consultation
with the Borrower) at which funds of comparable term and amount are generally
available to the Borrower in the commercial paper market (the “CP Rate”) (an
“Arbitrage Condition”), the Borrower agrees to pay to the Administrative Agent
for the account of each Bank arbitrage compensation on such Loan at a rate equal
to the difference between the effective interest rate payable hereunder
(inclusive of all fees) in respect of such Loan and the CP Rate as applied to
such Loan. Such payments shall continue, at the time and in the manner set forth
for payments of interest on such Loan, for as long as the Arbitrage Condition
continues. Upon the termination of the Arbitrage Condition for any reason (as
determined by the Administrative Agent in consultation with the Borrower), such
payments shall no longer be due with respect to such Loan, even if a future
Arbitrage Condition were to occur prior to repayment in full of such Loan.
     SECTION 3. FEES.
     Section 3.1 Fees.
     (a) Commitment Fee. For the period from the Effective Date to and including
the Termination Date, Borrower shall pay to the Administrative Agent for the
ratable account of the Banks in accordance with their Percentages a commitment
fee accruing at a rate per annum equal to the Commitment Fee Rate on the average
daily amount of the unused Revolving Credit Commitments. Such commitment fee is
payable in arrears on September 30, 2005, on the last Business Day of each
calendar quarter thereafter and on the Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the fee for the period to but not including the date of such termination shall
be paid in whole on the date of such termination.
     (b) Letter of Credit Fees.
     i Borrower shall pay to the Administrative Agent for the account of each
Bank letter of credit fees with respect to the Letters of Credit at a rate per
annum equal to

 



--------------------------------------------------------------------------------



 



the L/C Fee Rate on the average daily maximum undrawn face amount of such
outstanding Letters of Credit (including any Letters of Credit outstanding after
the termination of the Commitments), computed in each case on a quarterly basis
in arrears on the last Business Day of each calendar quarter and on the
Termination Date.
     ii Borrower shall pay to the Administrative Agent for the benefit of each
Issuing Bank, as issuer of each Letter of Credit issued by such Issuing Bank,
for the sole account of such Issuing Bank, a letter of credit fronting fee for
each outstanding Letter of Credit issued by such Issuing Bank at the rate per
annum equal to 0.125% on the average daily maximum undrawn face amount of
outstanding Letters of Credit (including any Letters of Credit outstanding after
the termination of the Commitments), computed on the last Business Day of each
calendar quarter and on the Termination Date.
     iii The letter of credit fees payable under Section 3.1(b)(i) and the
fronting fees payable under Section 3.1(b)(ii) shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter during
which Letters of Credit are outstanding, commencing on the first such quarterly
date to occur after the Effective Date, and on the Termination Date, and if the
Commitments are terminated in whole on an earlier date, the fee for the period
to but not including the date of such termination shall be paid in whole on the
date of such termination.
     iv Borrower shall pay to each Issuing Bank from time to time on demand the
standard costs and charges of such Issuing Bank relating to letters of credit as
from time to time in effect. Each Issuing Bank shall provide the Borrower with a
schedule of such costs and charges in effect from time to time.
     (c) Utilization Fee. From and after the Effective Date, for any day on
which the aggregate principal amount of Loans and L/C Obligations then
outstanding exceeds fifty percent (50%) of the Commitments then in effect,
Borrower shall pay to the Administrative Agent for the ratable account of the
Banks in accordance with their Percentages a utilization fee accruing at a rate
per annum equal to the Utilization Fee Rate on the aggregate amount of Loans and
L/C Obligations outstanding on such date. Such fee is payable in arrears on the
last Business Day of each calendar quarter and on the Termination Date, and if
the Commitments are terminated in whole prior to the Termination Date, the fee
for the period to but not including the date of such termination shall be paid
in whole on the date of such termination.
     (d) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent for the sole account of the Administrative Agent the fees agreed to
between the Administrative Agent and the Borrower in the Mandate Letter or as
otherwise agreed in writing between them.
     (e) Arranger Fees. Borrower shall pay to the Arrangers for the accounts of
the Arrangers (and no other Persons) the fees agreed to among the Arrangers and
Borrower in the Mandate Letter or as otherwise agreed in writing among them.
     (f) Participation Fee. Borrower shall pay to each Bank for the account of
each such Bank on the Effective Date a participation fee equal to .075% of such
Bank’s Revolving Credit Commitment.

 



--------------------------------------------------------------------------------



 



     (g) Fee Calculations. All fees payable under this Agreement shall be
payable in U.S. Dollars and shall be computed on the basis of a year of
360 days, for the actual number of days elapsed. All determinations of the
amount of fees owing hereunder (and the components thereof) shall be made by the
Administrative Agent and shall be conclusive absent manifest error.
     Section 3.2 Replacement of Banks. If any Bank requests compensation
pursuant to Section 9.3 or 11.1 hereof, or any Bank’s obligations to make Loans
shall be suspended pursuant to Section 9.1 or 9.2 hereof, or any Bank becomes a
Defaulting Bank pursuant to Section 11.13 hereof (any such Bank requesting such
compensation, or whose obligations are so suspended, or that becomes and remains
a Defaulting Bank being herein called a “Subject Bank”), the Borrower, upon
three Business Days’ notice, may require that such Subject Bank enter into an
agreement in form and substance satisfactory to the Borrower and the
Administrative Agent which transfers all of its right, title and interest under
this Agreement and such Subject Bank’s Note to any bank or other financial
institution (a “Proposed Bank”) identified by the Borrower that is satisfactory
to the Administrative Agent (i) if such Proposed Bank agrees to assume all of
the obligations of such Subject Bank hereunder, and to purchase all of such
Subject Bank’s Loans for a consideration equal to the aggregate outstanding
principal amount of such Subject Bank’s Loans, together with interest thereon to
the date of such purchase, and satisfactory arrangements are made for payment to
such Subject Bank of all other amounts payable hereunder to such Subject Bank on
or prior to the date of such transfer (including any fees accrued hereunder, any
requested compensation pursuant to Section 9.3 or 11.1 hereof and any amounts
that would be payable under Section 2.11 hereof as if all of such Subject Bank’s
Loans were being prepaid in full on such date) and (ii) if such Subject Bank has
requested compensation pursuant to Section 9.3 or 11.1 hereof, such Proposed
Bank’s aggregate requested compensation, if any, pursuant to said Section 9.3 or
11.1 with respect to such Subject Bank’s Loans is lower than that of the Subject
Bank, and thereupon such Proposed Bank shall be a “Bank” for all purposes of
this Agreement.
     SECTION 4. PLACE AND APPLICATION OF PAYMENTS.
     Section 4.1 Place and Application of Payments. All payments of principal of
and interest on the Loans, and of all other Obligations and other amounts
payable by the Borrower under the Credit Documents, shall be made by the
Borrower to the Administrative Agent or the applicable Issuing Bank if such
payment is being made with respect to a Reimbursement Obligation, by no later
than 12:30 p.m. (Chicago time) on the due date thereof at the principal office
of the Administrative Agent or the applicable Issuing Bank, as applicable, in
New York, New York, pursuant to the payment instructions set forth on Part A of
Schedule 4 hereof (or such other location in the United States as the
Administrative Agent or the applicable Issuing Bank, as applicable, may
designate to the Borrower) or, if such payment is on a Reimbursement Obligation,
no later than provided by Section 2.2(c) hereof, in each case for the benefit of
the Person or Persons entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent or the Issuing
Bank on the next Business Day. All such payments shall be made free and clear
of, and without deduction for, any set-off, counterclaim, levy, or any other
deduction of any kind in U.S. Dollars, in immediately available funds at the
place of payment. The Administrative Agent or the applicable Issuing Bank, as
applicable, will promptly thereafter cause to be distributed like funds relating
to the payment of principal or interest on Loans or applicable fees ratably to
the Banks and like funds relating to

 



--------------------------------------------------------------------------------



 



the payment of any other amount payable to any Person to such Person, in each
case to be applied in accordance with the terms of this Agreement.
     SECTION 5. REPRESENTATIONS AND WARRANTIES.
     The Borrower hereby represents and warrants to each Bank as to itself and,
where the following representations and warranties apply to Subsidiaries, as to
each of its Subsidiaries, as follows:
     Section 5.1 Corporate Organization and Authority. The Borrower is duly
organized and existing in good standing under the laws of the State of Illinois;
has all necessary corporate power to carry on its present business; and is duly
licensed or qualified and, in good standing in each jurisdiction in which the
failure to be so licensed, qualified or in good standing would have a Material
Adverse Effect.
     Section 5.2 Corporate Authority and Validity of Obligations. The Borrower
has full right and authority to enter into this Agreement and the other Credit
Documents to which it is a party, to make the borrowings herein provided for, to
issue its Notes in evidence thereof (and to have applied) for the issuance of
the Letters of Credit, and to perform all of its obligations under the Credit
Documents to which it is a party. Each Credit Document to which it is a party
has been duly authorized, executed and delivered by the Borrower and constitutes
valid and binding obligations of the Borrower enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and by equitable principles of general applicability
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). No Credit Document, nor the performance or observance by the
Borrower of any of the matters or things therein provided for, contravenes any
provision of law or any charter or by-law provision of the Borrower or any
material Contractual Obligation of or affecting the Borrower or any of its
Properties or results in or requires the creation or imposition of any Lien on
any of the Properties or revenues of the Borrower.
     Section 5.3 Financial Statements. All financial statements heretofore
delivered to the Banks showing historical performance of the Borrower for each
of the Borrower’s fiscal years ending on or before March 31, 2005, have been
prepared in accordance with generally accepted accounting principles applied on
a basis consistent, except as otherwise noted therein, with that of the previous
fiscal year. Each of such financial statements fairly presents on a consolidated
basis the financial condition of the Borrower and its Subsidiaries as of the
dates thereof and the results of operations for the periods covered thereby. The
Borrower and its Subsidiaries have no material contingent liabilities other than
those disclosed in the financial statements or in comments or footnotes thereto,
or in any report supplementary thereto, most recently furnished to the Banks as
of the time such representation and warranty is made, including reports of the
Borrower filed with the SEC from time to time. Since March 31, 2005 through the
Effective Date, there has been no event or series of events which has resulted
in a Material Adverse Effect.
     Section 5.4 Approvals. No authorization, approval, consent, license,
exemption, filing or registration with any court or governmental department,
agency or instrumentality, nor any approval or consent of the stockholders of
the Borrower or any Subsidiary or from any other

 



--------------------------------------------------------------------------------



 



Person, is necessary to the valid execution, delivery or performance by the
Borrower or any Subsidiary of any Credit Document to which it is a party.
     Section 5.5 ERISA. With respect to each Plan, the Borrower and each other
member of the Controlled Group has fulfilled its obligations under the minimum
funding standards of and is in compliance in all material respects with the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and with
the Code to the extent applicable to it and has not incurred any liability to
the Pension Benefit Guaranty Corporation (“PBGC”) or a Plan under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA. Neither the Borrower nor any Subsidiary has any contingent liabilities
for any post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
     Section 5.6 Government Regulation. Neither the Borrower nor any Subsidiary
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     Section 5.7 Margin Stock; Proceeds. Neither the Borrower nor any Subsidiary
is engaged principally, or as one of its primary activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (“margin
stock” to have the same meaning herein as in Regulation U of the Board of
Governors of the Federal Reserve System). The Borrower will not use the proceeds
of any Loan or any Letter of Credit in a manner that violates any provision of
Regulation U or X of the Board of Governors of the Federal Reserve System. The
Borrower is not subject to regulation under the Investment Company Act of 1940.
In addition, the Borrower is not an “investment company” registered or required
to be registered under the Investment Company Act of 1940. Proceeds of the Loans
and the Letters of Credit will only be used to backstop commercial paper issued
by the Borrower and for general corporate purposes.
     Section 5.8 Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with the Credit Documents or any transaction contemplated thereby is,
and all such information hereafter furnished by the Borrower to the
Administrative Agent or any Bank will be, to the best of the Borrower’s
knowledge, after due inquiry, true and accurate in all material respects and not
misleading on the date as of which such information is stated or certified.
     SECTION 6. CONDITIONS PRECEDENT.
     The obligation of each Bank to advance any Loan, or of an Issuing Bank to
issue, extend the expiration date of or increase the amount of any Letter of
Credit, shall be subject to the following conditions precedent:
     Section 6.1 Initial Credit Event. Before or concurrently with the Effective
Date:
     (a) The Administrative Agent shall have received for each Bank the
favorable written opinion of counsel to the Borrower reasonably acceptable to
Administrative Agent and in substantially the form attached hereto as Exhibit C
hereto;

 



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall have received for each Bank copies of
(i) the Articles of Incorporation, together with all amendments and (ii) the
Borrower’s bylaws (or comparable constituent documents) and any amendments
thereto, certified in each instance by its Secretary or an Assistant Secretary;
     (c) The Administrative Agent shall have received for each Bank copies of
resolutions of the Borrower’s Board of Directors authorizing the execution and
delivery of the Credit Documents and the consummation of the transactions
contemplated thereby together with specimen signatures of the persons authorized
to execute such documents on the Borrower’s behalf, all certified in each
instance by its Secretary or an Assistant Secretary;
     (d) The Administrative Agent shall have received for each Bank that has
requested one, such Bank’s duly executed Note of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 2.10(a)
hereof;
     (e) The Administrative Agent shall have received for each Bank a duly
executed original of (i) this Agreement, (ii) a list of the Borrower’s
Authorized Representatives and (iii) such other documents as the Administrative
Agent may reasonably request on behalf of any Bank;
     (f) The Administrative Agent shall have received a certificate by the chief
financial officer of the Borrower, stating that on the Effective Date no Default
or Event of Default has occurred and is continuing, that all representations and
warranties set forth herein are true and correct as of such date, and that the
Existing Credit Agreement has been terminated (and by its execution hereof each
Bank party to the Existing Credit Agreement agrees that the Existing Credit
Agreement is terminated);
     (g) With respect to all Indebtedness and other obligations, absolute or
contingent, under the Existing Credit Agreement, a payoff letter from the agent
for the lenders thereunder in form and substance reasonably satisfactory to the
Administrative Agent, together with such termination statements, releases of
mortgage Liens and other instruments, documents and/or agreements necessary or
appropriate to terminate any Liens in favor of such agent securing such
obligations which is to be paid off on the Effective Date as the Administrative
Agent may reasonably request, duly executed and in form and substance reasonably
satisfactory to the Administrative Agent;
     (h) The Administrative Agent shall have received a duly executed original
of the Mandate Letter together with any fees then payable thereunder, and each
Bank shall have received its participation fee; and
     (i) The Administrative Agent shall have received a duly executed Compliance
Certificate containing information as of March 31, 2005.
     Section 6.2 All Credit Events. As of the time of each Credit Event
hereunder:
     (a) The Administrative Agent shall have received the notice required by
Section 2.5 hereof, in the case of the issuance of any Letter of Credit, the
applicable Issuing Bank shall have received the request for such Letter of
Credit required by Section 2.2(b), and a duly completed

 



--------------------------------------------------------------------------------



 



Application for a Letter of Credit and, in the case of an extension or increase
in the amount of a Letter of Credit, the applicable Issuing Bank shall have
received a written request therefor, in a form acceptable to such Issuing Bank;
     (b) Each of the representations and warranties set forth in Section 5
hereof (except the last sentence of Section 5.3) shall be and remain true and
correct in all material respects as of said time, taking into account any
amendments to such Section (including without limitation any amendments,
modifications and updates to the Schedules referenced therein) made after the
date of this Agreement in accordance with its provisions, except that if any
such representation or warranty relates solely to an earlier date it need only
remain true as of such date; and
     (c) The Borrower shall be in full compliance with all of the terms and
conditions hereof, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event.
     Each request for a Borrowing consisting of an advance of a Loan hereunder
shall be deemed to be a representation and warranty by the Borrower on the date
of such Credit Event as to the facts specified in paragraphs (b) and (c) of this
Section 6.2.
     SECTION 7. COVENANTS.
     The Borrower covenants and agrees that, so long as any Note, Loan or L/C
Obligation is outstanding hereunder, or any Revolving Credit Commitment is
available to or in use by the Borrower hereunder, except to the extent
compliance in any case is waived in writing by the Required Banks:
     Section 7.1 Corporate Existence. Borrower shall preserve and maintain its
corporate existence.
     Section 7.2 ERISA. The Borrower will, and will cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed might result
in the imposition of a Lien against any of its properties or assets and will
promptly notify the Administrative Agent of (i) the occurrence of any reportable
event (as defined in ERISA) affecting a Plan, other than any such event of which
the PBGC has waived notice by regulation, (ii) receipt of any notice from PBGC
of its intention to seek termination of any Plan or appointment of a trustee
therefor, (iii) its or any of its Subsidiaries’ intention to terminate or
withdraw from any Plan, and (iv) the occurrence of any event affecting any Plan
which could result in the incurrence by the Borrower or any of its Subsidiaries
of any material liability, fine or penalty, or any material increase in the
contingent liability of the Borrower or any of its Subsidiaries under any
post-retirement Welfare Plan benefit. The Administrative Agent will promptly
distribute to each Bank any notice it receives from the Borrower pursuant to
this Section 7.2.
     Section 7.3 Financial Reports and Other Information. (a) The Borrower will
maintain a system of accounting in accordance with GAAP and will furnish to the
Banks and their respective duly authorized representatives such information
respecting the business and financial condition of the Borrower as any Bank may
reasonably request; and without any request, the Borrower will furnish each of
the following to the Administrative Agent:

 



--------------------------------------------------------------------------------



 



     i within one hundred twenty (120) days after the end of its fiscal year of
the Borrower, a copy of the Borrower’s financial statements for such fiscal
year, including the consolidated balance sheet of the Borrower for such year and
the related statement of income and statement of cash flow, as certified by
independent public accountants of recognized national standing selected by the
Borrower in accordance with GAAP with such accountants’ opinion to the effect
that the financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the consolidated
financial position of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
     ii within sixty (60) days after the end of each of the three quarterly
fiscal periods of the Borrower during the term hereof, a consolidated unaudited
balance sheet of the Borrower, and the related statement of income and statement
of cash flow, as of the close of such period, all of the foregoing prepared by
the Borrower in reasonable detail in accordance with GAAP and certified by the
Borrower’s chief financial officer as fairly presenting the financial condition
as at the dates thereof and the results of operations for the periods covered
thereby; and
     iii within five (5) days after Borrower files a Form 8-K with the SEC, a
copy of said form 8-K.
     (b) Each financial statement furnished to the Banks pursuant to subsection
(i) or (ii) of this Section 7.3 shall be accompanied by (A) a written
certificate signed by the Borrower’s chief financial officer to the effect that
no Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken by the Borrower to remedy the same, and
(B) a Compliance Certificate in the form of Exhibit B hereto showing the
Borrower’s compliance with the covenants set forth in Sections 7.6 hereof.
     (c) The Borrower will promptly (and in any event within five Business Days
after an officer of the Borrower has knowledge thereof) give notice to the
Administrative Agent and each Bank of the occurrence of any Default or Event of
Default.
     Section 7.4 Regulation U; Proceeds. The Borrower will not use any part of
the proceeds of any of the Borrowings or any of the credit provided by Letters
of Credit, directly or indirectly to purchase or carry any margin stock (as
defined in Section 5.7 hereof) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. The Borrower will only use
proceeds of the Loans and any of the credit provided by Letters of Credit to
backstop commercial paper issued by the Borrower and for general corporate
purposes.

 



--------------------------------------------------------------------------------



 



     Section 7.5 Sales of Assets. (a) The Borrower will not during the term of
this Agreement sell, lease or otherwise dispose of all or a “substantial part”
of the fixed assets of the Borrower. As used in this Section 7.5, a sale, lease,
transfer or disposition of fixed assets during the term of this Agreement shall
be deemed to be of a “substantial part” of the fixed assets of the Borrower if
the net book value of such assets, when added to the net book value of all other
fixed assets sold, leased, transferred or disposed of by the Borrower during the
term of this Agreement exceeds twenty five percent (25%) of the total fixed
assets of the Borrower, determined on a consolidated basis as of the Effective
Date.
     Section 7.6 Capital Ratio. The Borrower will not at any time permit the
Capital Ratio to exceed 0.65 to 1.00.
     Section 7.7 Compliance with Laws. Without limiting any of the other
covenants of the Borrower in this Section 7, the Borrower will conduct its
business, and otherwise be, in compliance with all applicable laws, regulations,
ordinances and orders of any governmental or judicial authorities; provided,
however, that the Borrower shall not be required to comply with any such law,
regulation, ordinance or order if the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
     SECTION 8. EVENTS OF DEFAULT AND REMEDIES.
     Section 8.1 Events of Default. Any one or more of the following shall
constitute an Event of Default:
     (a) non-payment (i) when due of the principal of any Loan or any
Reimbursement Obligation or (ii) in the payment of fees, interest or of any
other Obligation within five (5) days of the due date;
     (b) default by the Borrower in the observance or performance of any
covenant set forth in Section 7.1 with regard to the Borrower or
(ii) Section 7.3(c), Section 7.4 through 7.6 hereof;
     (c) default by the Borrower in the observance or performance of any
provision hereof or of any other Credit Document not mentioned in (a) or
(b) above, which is not remedied within thirty (30) days after notice thereof
shall have been given to the Borrower by the Administrative Agent, provided
that, with respect only to Section 7.7, if Borrower has made good faith efforts
to cure such default, then the Borrower shall be afforded an additional period
of time to cure such default, such additional cure period not to exceed thirty
(30) days;
     (d) failure to pay when due Indebtedness in an aggregate principal amount
of $15,000,000 or more of the Borrower, or (ii) default shall occur under one or
more indentures, agreements or other instruments under which any Indebtedness of
the Borrower in an aggregate principal amount of $15,000,000 or more and such
default shall continue for a period of time sufficient to permit the holder or
beneficiary of such Indebtedness or a trustee therefor to cause the acceleration
of the maturity of any such Indebtedness or any mandatory unscheduled
prepayment, purchase or funding;

 



--------------------------------------------------------------------------------



 



     (e) representation or warranty made herein or in any other Credit Document
by the Borrower, or in any statement or certificate furnished pursuant hereto or
pursuant to any other Credit Document by the Borrower, or in connection with any
Credit Document, proves untrue in any material respect as of the date of the
issuance or making, or deemed making or issuance, thereof;
     (f) Borrower shall (i) have entered involuntarily against it an order for
relief under the United States Bankruptcy Code, as amended, or any analogous
action is taken under any other applicable law relating to bankruptcy or
insolvency and such action continues undischarged or is not dismissed or stayed
for a period of sixty (60) days, (ii) fail to pay its debts generally as they
become due and such failure to pay would constitute an Event of Default under
Section 8.1(d) or admit in writing its inability to pay its debts generally as
they become due, (iii) make an assignment for the benefit of creditors,
(iv) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action (such as the passage by its board of directors of a resolution)
in furtherance of any matter described in parts (i)-(v) above, or (vii) fail to
contest in good faith any appointment or proceeding described in Section 8.1(g)
hereof;
     (g) Custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Significant Subsidiaries, or
any substantial part of any of their Property, or a proceeding described in
Section 8.1(f)(v) shall be instituted against the Borrower, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty (60) days;
     (h) the Borrower shall fail within thirty (30) days to pay, bond or
otherwise discharge any judgment or order for the payment of money in excess of
$15,000,000 which is not stayed on appeal or otherwise being appropriately
contested in good faith in a manner that stays execution thereon; or
     (i) the Borrower or any other member of the Controlled Group shall fail to
pay when due an amount or amounts which it shall have become liable, to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$5,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by the Borrower or any other member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any other member of the
Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated.

 



--------------------------------------------------------------------------------



 



     Section 8.2 Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsections (f) or (g) of Section 8.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the Borrower
if so directed by the Required Banks: (a) terminate the remaining Revolving
Credit Commitments and all other obligations of the Banks hereunder (other than
the obligations of the Banks under section 11.21 hereof) on the date stated in
such notice (which may be the date thereof); (b) declare the principal of and
the accrued interest on all outstanding Notes to be forthwith due and payable
and thereupon all outstanding Notes, including both principal and interest
thereon, and all other Obligations, shall be and become immediately due and
payable together with all other amounts payable under the Credit Documents
without further demand, presentment, protest or notice of any kind and
(c) demand that Borrower immediately pay to the Administrative Agent, subject to
Section 8.4, the full amount then available for drawing under each or any Letter
of Credit. The Administrative Agent, after giving notice to the Borrower
pursuant to Section 8.1(c) or this Section 8.2, shall also promptly send a copy
of such notice to the other Banks, but the failure to do so shall not impair or
annul the effect of such notice.
     Section 8.3 Bankruptcy Defaults. When any Event of Default described in
subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Notes shall immediately become due and payable together
with all other amounts payable under the Credit Documents without presentment,
demand, protest or notice of any kind and the obligation of the Banks to extend
further credit pursuant to any of the terms hereof shall immediately terminate.
     Section 8.4 Expenses. The Borrower agrees to pay to the Administrative
Agent, the Issuing Banks and each Bank, and any other holder of any Note
outstanding hereunder, all costs and expenses incurred or paid by the
Administrative Agent, the Issuing Bank or such Bank or any such holder,
including reasonable attorneys’ fees (including reasonable allocable fees of
in-house counsel) and court costs, in connection with any Default or Event of
Default by the Borrower hereunder or in connection with the enforcement of any
of the Credit Documents.
     SECTION 9. CHANGE IN CIRCUMSTANCES.
     Section 9.1 Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time after the date hereof any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Bank to make or continue to maintain LIBOR Loans or to perform its
obligations as contemplated hereby, such Bank shall promptly give notice thereof
to the Borrower and such Bank’s obligations to make or maintain LIBOR Loans
under this Agreement shall terminate until it is no longer unlawful for such
Bank to make or maintain LIBOR Loans. The Borrower shall prepay on demand the
outstanding principal amount of any such affected LIBOR Loans, together with all
interest accrued thereon at a rate per annum equal to the interest rate
applicable to such Loan; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected LIBOR Loans from such Bank by means of Base
Rate Loans from such Bank, which Base Rate Loans shall not be made ratably by
the Banks but only from such affected Bank.
     Section 9.2 Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of LIBOR Loans:

 



--------------------------------------------------------------------------------



 



     (a) the Administrative Agent determines that deposits in U.S. Dollars (in
the applicable amounts) are not being offered to major banks in the LIBOR
interbank market for such Interest Period, or that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR, or
     (b) Banks having twenty five percent (25%) or more of the aggregate amount
of the Revolving Credit Commitments reasonably determine and so advise the
Administrative Agent that LIBOR as reasonably determined by the Administrative
Agent will not adequately and fairly reflect the cost to such Banks or Bank of
funding their or its LIBOR Loans or Loan for such Interest Period, then the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Banks, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Banks or of the relevant Bank to make LIBOR Loans shall be suspended.
     Section 9.3 Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Lending Office) with any request or directive (whether or not having the force
of law but, if not having the force of law, compliance with which is customary
in the relevant jurisdiction) of any such authority, central bank or comparable
agency:
     i shall subject any Bank (or its Lending Office) to any tax, duty or other
charge with respect to its LIBOR Loans, its Notes, its Letter(s) of Credit, or
its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein, or shall change the basis of taxation of payments to any
Bank (or its Lending Office) of the principal of or interest on its LIBOR Loans,
Letter(s) of Credit, or participations therein or any other amounts due under
this Agreement in respect of its LIBOR Loans, Letter(s) of Credit, or
participations therein, any Reimbursement Obligations owed to it, or its
obligation to make LIBOR Loans, issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income or profits of such Bank or its Lending Office imposed by the jurisdiction
in which such Bank or its lending office is incorporated in which such Bank’s
principal executive office or Lending Office is located); or
     ii shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any LIBOR Loans any such requirement included in an applicable LIBOR
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Bank (or its Lending Office) or shall impose on any Bank
(or its Lending Office) or on the interbank market any other condition affecting
its LIBOR Loans, its Notes, its Letter(s) of Credit, or its participation in any
thereof, any Reimbursement Obligation owed to it, or its obligation to make
Eurodollar Loans, to issue a Letter of Credit, or to participate therein;

 



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any LIBOR Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Bank (or its Lending Office)
under this Agreement or under its Notes with respect thereto, by an amount
deemed by such Bank to be material, then, within fifteen (15) days after demand
by such Bank (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction. In the event any law,
rule, regulation or interpretation described above is revoked, declared invalid
or inapplicable or is otherwise rescinded, and as a result thereof a Bank is
determined to be entitled to a refund from the applicable authority for any
amount or amounts which were paid or reimbursed by Borrower to such Bank
hereunder, such Bank shall refund such amount or amounts to Borrower without
interest.
     (b) If, after the date hereof, any Bank or the Administrative Agent shall
have determined that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein (including, without
limitation, any revision in the Final Risk-Based Capital Guidelines of the Board
of Governors of the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR
Part 225, Appendix A) or of the Office of the Comptroller of the Currency (12
CFR Part 3, Appendix A), or in any other applicable capital rules heretofore
adopted and issued by any governmental authority), or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Lending Office) with any request or
directive regarding capital adequacy (whether or not having the force of law
but, if not having the force of law, compliance with which is customary in the
applicable jurisdiction) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Bank’s capital, or on the capital of any corporation controlling such Bank, as a
consequence of its obligations hereunder to a level below that which such Bank
could have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within
fifteen (15) days after demand by such Bank (with a copy to the Administrative
Agent), the Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such reduction.
     (c) Each Bank that determines to seek compensation under this Section 9.3
shall notify the Borrower and the Administrative Agent of the circumstances that
entitle the Bank to such compensation pursuant to this Section 9.3 and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Bank, be otherwise disadvantageous to such Bank. A certificate
of any Bank claiming compensation under this Section 9.3 and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, such Bank may use any
reasonable averaging and attribution methods. No Bank shall be entitled to
demand compensation under this Section 9.3 for any period more than 90 days
prior to the day on which such demand is made; provided however, that the
foregoing shall in no way limit the right of any Bank to demand or receive such
compensation to the extent that such compensation relates to the retroactive
application of any law, regulation, guideline or request if such demand is made
within 90 days after the implementation of such retroactive law, interpretation,
guideline or request. A certificate as to

 



--------------------------------------------------------------------------------



 



the nature and amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Bank in good faith, shall be conclusive and binding
for all purposes, absent manifest error.
     Section 9.4 Lending Offices. Each Bank may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof or in the assignment agreement which any
assignee bank executes pursuant to Section 11.12 hereof (each a “Lending
Office”) for each type of Loan available hereunder or at such other of its
branches, offices or affiliates as it may from time to time elect and designate
in a written notice to the Borrower and the Administrative Agent.
     Section 9.5 Discretion of Bank as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each LIBOR Loan through the purchase of deposits in the LIBOR
interbank market having a maturity corresponding to such Loan’s Interest Period
and bearing an interest rate equal to LIBOR for such Interest Period.
     SECTION 10. THE ADMINISTRATIVE AGENT.
     Section 10.1 Appointment and Authorization of Administrative Agent. Each
Bank hereby appoints ABN AMRO Bank N.V. as the Administrative Agent under the
Credit Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and the Credit Documents. The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Bank, the holder of
any Note or any other Person; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.
     Section 10.2 Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any other Bank and may exercise or refrain from exercising
the same as though it were not the Administrative Agent, and the Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as if it were not the Administrative Agent under the Credit Documents.
     Section 10.3 Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 7.3(c) hereof, the Administrative Agent shall promptly give each of the
Banks written notice thereof. The obligations of the Administrative Agent under
the Credit Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not

 



--------------------------------------------------------------------------------



 



be required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 8.2 and 8.4. In no event,
however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Credit Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Credit Document unless it shall be
first indemnified to its reasonable satisfaction by the Banks against any and
all costs, expense, and liability which may be incurred by it by reason of
taking or continuing to take any such action. The Administrative Agent shall be
entitled to assume that no Default or Event of Default exists unless notified to
the contrary by a Bank or the Borrower. In all cases in which this Agreement and
the other Credit Documents do not require the Administrative Agent to take
certain actions, the Administrative Agent shall be fully justified in using its
discretion in failing to take or in taking any action hereunder and thereunder.
     Section 10.4 Consultation with Experts. The Administrative Agent may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
     Section 10.5 Liability of Administrative Agent; Credit Decision. Neither
the Administrative Agent nor any of its directors, officers, agents, or
employees shall be liable for any action taken or not taken by it in connection
with the Credit Documents (i) with the consent or at the request of the Required
Banks or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement, any other Credit Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any other party contained herein or in any other Credit Document; (iii) the
satisfaction of any condition specified in Section 6 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Credit Document or of any other
documents or writing furnished in connection with any Credit Document; and the
Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Credit Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks, the Borrower, or any other Person for the default or misconduct of any
such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, other document or statement (whether written
or oral) believed by it to be genuine or to be sent by the proper party or
parties. In particular and without limiting any of the foregoing, the
Administrative Agent shall have no responsibility for confirming the accuracy of
any Compliance Certificate or other document or instrument received by it under
the Credit Documents. The Administrative Agent may treat the payee of any Note
as the holder thereof until written notice of transfer shall have been filed
with the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Bank acknowledges that it has independently and
without reliance on the Administrative Agent or any other Bank, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Credit

 



--------------------------------------------------------------------------------



 



Documents. It shall be the responsibility of each Bank to keep itself informed
as to the creditworthiness of the Borrower and any other relevant Person, and
the Administrative Agent shall have no liability to any Bank with respect
thereto.
     Section 10.6 Indemnity. The Banks shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the Banks
under this Section 10.6 shall survive termination of this Agreement.
     Section 10.7 Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Banks and the Borrower. Upon any such resignation
of the Administrative Agent, the Required Banks shall have the right to appoint
a successor Administrative Agent with the consent of the Borrower. If no
successor Administrative Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be any Bank hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring or removed Administrative Agent under
the Credit Documents, and the retiring Administrative Agent shall be discharged
from its duties and obligations thereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 10 and all protective provisions of the other Credit Documents shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent.
     SECTION 11. MISCELLANEOUS.
     Section 11.1 Withholding Taxes. (a) Payments Free of Withholding. Subject
to Section 11.1(b) hereof, each payment by the Borrower under this Agreement or
the other Credit Documents shall be made without withholding for or on account
of any present or future taxes (other than overall net income taxes on the
recipient). If any such withholding is so required, the Borrower shall make the
withholding, pay the amount withheld to the appropriate governmental authority
before penalties attach thereto or interest accrues thereon and forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by each Bank and the Administrative Agent free and clear of
such taxes (including such taxes on such additional amount) is equal to the
amount which that Bank or the Administrative Agent (as the case may be) would
have received had such withholding not been made. If the Administrative Agent or
any Bank pays any amount in respect of any such taxes, penalties or interest the
Borrower shall reimburse the Administrative Agent or that Bank for that payment
on demand. If the Borrower pays any such taxes, penalties or interest, it shall
deliver official tax receipts

 



--------------------------------------------------------------------------------



 



evidencing that payment or certified copies thereof to the Bank or
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) on or before the
thirtieth day after payment. If any Bank or the Administrative Agent determines
it has received or been granted a credit against or relief or remission for, or
repayment of, any taxes paid or payable by it because of any taxes, penalties or
interest paid by the Borrower and evidenced by such a tax receipt, such Bank or
Administrative Agent shall, to the extent it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, pay to
the Borrower such amount as such Bank or Administrative Agent determines is
attributable to such deduction or withholding and which will leave such Bank or
Administrative Agent (after such payment) in no better or worse position than it
would have been in if the Borrower had not been required to make such deduction
or withholding. Nothing in this Agreement shall interfere with the right of each
Bank and the Administrative Agent to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Bank or the Administrative Agent to disclose any
information relating to its tax affairs or any computations in connection with
such taxes.
     (b) U.S. Withholding Tax Exemptions. Each Bank that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the earlier of the
date the initial Borrowing is made hereunder and thirty (30) days after the date
hereof, two duly completed and signed copies of either Form W8BEN (relating to
such Bank and entitling it to a complete exemption from withholding under the
Code on all amounts to be received by such Bank, including fees, pursuant to the
Credit Documents and the Loans) or Form W8ECI (relating to all amounts to be
received by such Bank, including fees, pursuant to the Credit Documents and the
Loans of the United States Internal Revenue Service. Thereafter and from time to
time, each Bank shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may be (i) requested by the Borrower in a
written notice, directly or through the Administrative Agent, to such Bank and
(ii) required under then current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Bank, including fees, pursuant to the Credit Documents or
the Loans.
     (c) Inability of Bank to Submit Forms. If any Bank determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or Administrative Agent any form or certificate that such Bank is
obligated to submit pursuant to subsection (b) of this Section 11.1. or that
such Bank is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such Bank shall promptly notify the Borrower and
Administrative Agent of such fact and the Bank shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.
     Section 11.2 No Waiver of Rights. No delay or failure on the part of the
Administrative Agent or any Bank or on the part of the holder or holders of any
Note in the exercise of any power or right under any Credit Document shall
operate as a waiver thereof, nor as an acquiescence in any default, nor shall
any single or partial exercise thereof preclude any other or

 



--------------------------------------------------------------------------------



 



further exercise of any other power or right, and the rights and remedies
hereunder of the Administrative Agent, the Banks and the holder or holders of
any Notes are cumulative to, and not exclusive of, any rights or remedies which
any of them would otherwise have.
     Section 11.3 Non-Business Day. If any payment of principal or interest on
any Loan or of any other Obligation shall fall due on a day which is not a
Business Day, interest or fees (as applicable) at the rate, if any, such Loan or
other Obligation bears for the period prior to maturity shall continue to accrue
on such Obligation from the stated due date thereof to and including the next
succeeding Business Day, on which the same shall be payable.
     Section 11.4 Documentary Taxes. The Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to any Credit Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder.
     Section 11.5 Survival of Representations. All representations and
warranties made herein or in certificates given pursuant hereto shall survive
the execution and delivery of this Agreement and the other Credit Documents, and
shall continue in full force and effect with respect to the date as of which
they were made as long as any credit is in use or available hereunder.
     Section 11.6 Survival of Indemnities. All indemnities and all other
provisions relative to reimbursement to the Banks of amounts sufficient to
protect the yield of the Banks with respect to the Loans, including, but not
limited to, Section 2.11, Section 9.3 and Section 11.15 hereof, shall survive
the termination of this Agreement and the other Credit Documents and the payment
of the Loans and all other Obligations.
     Section 11.7 Set-Off. (a) In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of any Event of Default, each Bank and each subsequent
holder of any Note is hereby authorized by the Borrower at any time or from time
to time, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
and in whatever currency denominated) and any other Indebtedness at any time
held or owing by that Bank or that subsequent holder to or for the credit or the
account of the Borrower, whether or not matured, against and on account of the
obligations and liabilities of the Borrower to that Bank or that subsequent
holder under the Credit Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Credit Documents,
irrespective of whether or not (a) that Bank or that subsequent holder shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or Notes and other amounts due hereunder shall have become due and payable
pursuant to Section 8 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.
     (b) Each Bank agrees with each other Bank a party hereto that if such Bank
shall receive and retain any payment, whether by set-off or application of
deposit balances or otherwise, on any of the Loans or Reimbursement Obligations
in excess of its ratable share of

 



--------------------------------------------------------------------------------



 



payments on all such obligations then outstanding to the Banks, then such Bank
shall purchase for cash at face value, but without recourse, ratably from each
of the other Banks such amount of the Loans, or Reimbursement Obligations, or
participations therein, held by each such other Banks (or interest therein) as
shall be necessary to cause such Bank to share such excess payment ratably with
all the other Banks; provided, however, that if any such purchase is made by any
Bank, and if such excess payment or part thereof is thereafter recovered from
such purchasing Bank, the related purchases from the other Banks shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest. For purposes of this
Section 11.7(b), amounts owed to or recovered by, an Issuing Bank in connection
with Reimbursement Obligations in which Banks have been required to fund their
participation shall be treated as amounts owed to or recovered by such Issuing
Bank as a Bank hereunder.
     Section 11.8 Notices. Except as otherwise specified herein, all notices
under the Credit Documents shall be in writing (including facsimile or other
electronic communication) and shall be given to a party hereunder at its address
or facsimile number set forth below or such other address or facsimile number as
such party may hereafter specify by notice to the Administrative Agent and the
Borrower, given by courier, by United States certified or registered mail, or by
other telecommunication device capable of creating a written record of such
notice and its receipt. Notices under the Credit Documents to the Banks shall be
addressed to their respective addresses, facsimile or telephone numbers set
forth on the signature pages hereof or in the assignment agreement which any
assignee bank executes pursuant to Section 11.12 hereof, and to the Borrower and
to the Administrative Agent to:
If to the Borrower:
The Peoples Gas Light and Coke Company
130 East Randolph Drive
Chicago, Illinois 60601
Attention: Vice President, Finance
Facsimile: 312.373.4213
Telephone: 312.240.3818
If to the Administrative Agent:
Notice shall be sent to the
applicable address set forth
on Part B of Schedule 4 hereto.
With a copy to:
ABN AMRO Bank N.V.
As indicated on the signature page hereto
     Each such notice, request or other communication shall be effective (i) if
given by

 



--------------------------------------------------------------------------------



 



facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section 11.8 or on the signature pages hereof and a confirmation of
receipt of such facsimile has been received by the sender, (ii) if given by
courier, when delivered, (iii) if given by mail, three business days after such
communication is deposited in the mail, registered with return receipt
requested, addressed as aforesaid or (iv) if given by any other means, when
delivered at the addresses specified in this Section 11.8; provided that any
notice given pursuant to Section 2 hereof shall be effective only upon receipt.
     Section 11.9 Counterparts. This Agreement may be executed in any number of
counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same instrument.
Delivery of an executed counterpart via facsimile or other electronic means
shall for all purposes be deemed as effective as delivery of an original
counterpart.
     Section 11.10 Successors and Assigns. This Agreement shall be binding upon
the Borrower and its successors and assigns, and shall inure to the benefit of
each of the Banks and the benefit of their respective successors, and assigns,
including any subsequent holder of any Note. The Borrower may not assign any of
its rights or obligations under any Credit Document without the written consent
of all of the Banks.
     Section 11.11 [Intentionally Omitted].
     Section 11.12 Assignments, Participations, Etc.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Bank and no Bank may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the affiliates of each of the Administrative Agent and the
Banks) any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) Assignments by Banks. Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that
     i except in the case of an assignment of the entire remaining amount of the
assigning Bank’s Revolving Credit Commitment and the Loans at the time owing to
it or in the case of an assignment to a Bank or an Affiliate of a Bank or an
Approved Fund

 



--------------------------------------------------------------------------------



 



with respect to a Bank, the aggregate amount of the Revolving Credit Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loan of the assigning Bank subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 (and the remaining aggregate amount of the Revolving
Credit Commitment of such assigning Bank shall not be less than $5,000,000 after
giving effect to such assignment), unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
     ii each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Loan, L/C Obligations or the Revolving Credit
Commitment assigned;
     iii any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent and the Issuing Bank and, so long as no Event of Default
has occurred and is continuing, the Borrower, unless the Person that is the
proposed assignee is itself an Eligible Assignee, which approval shall not be
unreasonably withheld; and
     iv the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Bank, shall deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 11.1 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Banks, and the Revolving
Credit Commitments of, and principal amounts of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Banks may

 



--------------------------------------------------------------------------------



 



treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Bank hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Bank at any reasonable time upon reasonable prior notice.
     (d) Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or a Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Bank’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Bank’s obligations under this Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement.
     Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver of the type described in
Section 11.13(i) that directly affects such Participant. Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 2.11, Section 9.3 and Section 11.7 to the same extent
as if it were a Bank and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. Each Bank granting a participation under this
Section 11.11(d) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each participant, specifying such
participant’s entitlement to payments of principal and interest with respect to
such participation.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.11, Section 9.3 or
Section 11.7 than the applicable Bank would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.
     (f) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including without limitation any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
     (g) Certain Funding Arrangements. Notwithstanding anything to the contrary
contained herein, any Bank (a “Granting Bank”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Bank to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Bank
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by

 



--------------------------------------------------------------------------------



 



any SPC to make any Loan, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Bank shall
be obligated to make such Loan pursuant to the terms hereof. The making of a
Loan by an SPC hereunder shall utilize the Revolving Credit Commitment of the
Granting Bank to the same extent, and as if, such Loan were made by such
Granting Bank. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Bank). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof arising out of any claim relating to the Credit Documents. In
addition, notwithstanding anything to the contrary contained in this
Section 11.12(b), any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loan to
the Granting Bank or to any financial institutions (consented to by the Borrower
and Administrative Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This section may not
be amended without the written consent of the SPC.
     Section 11.13 Amendments. Any provision of the Credit Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by (a) the Borrower, (b) the Required Banks, and (c) if the rights or
duties of the Administrative Agent are affected thereby, the Administrative
Agent; provided that:
     i no amendment or waiver pursuant to this Section. 11.13 shall
(A) increase, decrease or extend any Revolving Credit Commitment of any Bank
without the consent of such Bank or (B) reduce the amount of or postpone any
fixed date for payment of any principal of or interest on any Loan or
Reimbursement Obligation or of any fee payable hereunder without the consent of
each Bank; and
     ii no amendment or waiver pursuant to this Section 11.13 shall, unless
signed by each Bank, change this Section 11.13, or the definition of Required
Banks, or affect the number of Banks required to take any action under the
Credit Documents.
     Anything in this Agreement to the contrary notwithstanding, if any time
when the conditions precedent set forth in Section 6.2 hereof to any Loan
hereunder are satisfied, any Bank shall fail to fulfill its obligations to make
such Loan (any such Bank, a “Defaulting Bank”) then, for so long as such failure
shall continue, the Defaulting Bank shall (unless the Borrower and the Required
Banks determined as if the Defaulting Bank were not a Bank hereunder, shall
otherwise consent in writing) be deemed for all purposes related to amendments,
modifications, waivers or consents under this Agreement (other than amendments
or waivers referred to in clause (i) and (ii) above) to have no Loans or
Revolving Credit Commitments, shall not be treated as a Bank hereunder when
performing the computation of the Required Banks.

 



--------------------------------------------------------------------------------



 



     Section 11.14 Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
     Section 11.15 Legal Fees, Other Costs and Indemnification. The Borrower
agrees to pay all reasonable costs and expenses of the Administrative Agent and
the Arrangers in connection with the preparation and negotiation of the Credit
Documents, including without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent and the Arrangers, in connection with the
preparation and execution of the Credit Documents, and any amendment, waiver or
consent related hereto, whether or not the transactions contemplated herein are
consummated. The Borrower further agrees to indemnify each Bank, the
Administrative Agent, the Issuing Banks, and their respective directors, agents,
officers and employees, against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all
reasonable expenses of litigation or preparation therefor, whether or not the
indemnified Person is a party thereto) which any of them may incur or reasonably
pay arising out of or relating to any Credit Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit, other than those
which arise from the gross negligence or willful misconduct of the party
claiming indemnification. The Borrower, upon demand by the Administrative Agent,
an Issuing Bank or a Bank at any time, shall reimburse the Administrative Agent,
such Issuing Bank or Bank for any reasonable legal or other expenses (including
reasonable allocable fees and expenses of in-house counsel) incurred in
connection with investigating or defending against any of the foregoing except
if the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified.
     Section 11.16 [Reserved].
     Section 11.17 Entire Agreement. The Credit Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby.
     Section 11.18 Construction. The parties hereto acknowledge and agree that
neither this Agreement nor the other Credit Documents shall be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of this Agreement and the other Credit Documents.
     Section 11.19 Governing Law. This Agreement and the other Credit Documents,
and the rights and duties of the parties hereto, shall be construed and
determined in accordance with the internal laws of the State of Illinois.
     Section 11.20 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THE
BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS AND OF ANY ILLINOIS STATE
COURT SITTING IN THE CITY OF CHICAGO FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE

 



--------------------------------------------------------------------------------



 



TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE BORROWER IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
     Section 11.21 Confidentiality. The Administrative Agent and the Banks shall
hold all non-public information provided to them by Borrower pursuant to or in
connection with this Agreement in accordance with their customary procedures for
handling confidential information of this nature, but may make disclosure to any
of their examiners, regulators, Affiliates, outside auditors, counsel and other
professional advisors in connection with this Agreement or any other Credit
Document or as reasonably required by any potential bona fide transferee,
participant or assignee, or in connection with the exercise of remedies under a
Credit Document, or to any nationally recognized rating agency that requires
access to information about a Bank’s investment portfolio in connection with
ratings issued with respect to such Bank, or as requested by any governmental
agency or representative thereof or pursuant to legal process; provided,
however, that unless specifically prohibited by applicable law or court order,
the Administrative Agent and each Bank shall use reasonable efforts to promptly
notify Borrower of any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of the Administrative Agent or such Bank by such
governmental agency) for disclosure of any such non-public information and,
where practicable, prior to disclosure of such information. Prior to any such
disclosure pursuant to this Section 11.21, the Administrative Agent and each
Bank shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree, for the benefit of
Borrower, in writing to be bound by this Section 11.21; and to require such
Person to require any other Person to whom such Person discloses such non-public
information to be similarly bound by this Section 11.21. Neither the
Administrative Agent nor any Bank shall be required to hold confidential any
information that becomes public by any means other than as a result of a breach
by it of its obligations under this Section 11.21.
     Section 11.22 Patriot Act. As required by federal law or the Administrative
Agent or a Bank’s polices and practices, the Administrative Agent or a Bank may
need to collect certain customer identification information and documentation in
connection with opening or maintaining accounts or establishing or continuing to
provide services.
     Section 11.23 Rights and Liabilities of Syndication Agent and Arrangers.
Neither the Syndication Agent nor any Arranger have any special rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement as a
result of acting in the capacity of Syndication Agent or Arranger, as
applicable, other than those applicable to them in their capacity as Banks
hereunder (if any). Without limiting the foregoing, neither the Syndication
Agent nor any Arranger shall have or be deemed to have a fiduciary relationship
with any Bank. Each Bank hereby makes the same acknowledgments and undertakings
with respect to the Syndication

 



--------------------------------------------------------------------------------



 



Agent and each Arranger as it makes with respect to the Administrative Agent and
any directors, officers, agents and employees of the Administrative Agent in
Section 10.5.
– Remainder of Page Intentionally Left Blank; Signature Pages Follow –

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Credit Agreement to
be duly executed and delivered in Chicago, Illinois by their duly authorized
officers as of the day and year first above written.

                  THE PEOPLES GAS LIGHT AND COKE         COMPANY, as Borrower  
 
 
           
 
  By:   /s/ Douglas M. Ruschau    
 
           
 
  Its:   Vice President and Treasurer    

Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   ABN AMRO BANK N.V., in its
individual     $35,000,000.00   capacity as a Bank and as Administrative Agent  
 
 
           
Commitment Percentage:
  By:   /s/ Scott Donaldson    
 
           
14.000000000%
  Its:   R. Scott Donaldson    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Todd D. Vaubel    
 
           
 
  Its:   Todd Vaubel    
 
  Title:   Assistant Vice President    

Address for Notices:
ABN AMRO Bank N.V.
540 W. Madison Street
Chicago, IL 60661
Attention: Kris Grosshans/Saad Qais/John Reed

     
Facsimile:
   
Telephone:
  312 904 7301 (Mr. Grosshans)
 
  312 904 6473 (Mr. Qais)
 
  832 681 7148 (Mr. Reed)

Lending Offices:
Base Rate Loans:
208 South LaSalle Street
Suite 1500
Chicago, Illinois 60603
Facsimile: (312) 992-5150
Telephone: (312) 992-5155
LIBOR Loans:
Same as for Base Rate Loans
Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   JPMORGAN CHASE BANK, NA, in its
individual     $35,000,000.00   capacity as a Bank and a Syndication Agent    
 
           
Commitment Percentage:
  By:   /s/ Michael J. DeForge    
 
           
14.000000000%
  Its:   Michael J. DeForge    
 
  Title:   Vice President    
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
  Title:        
 
           

Address:
270 Park Avenue
4th Floor
New York, N.Y. 10017
Attention: Mike DeForge
Facsimile: (212) 270-3089
Telephone: (212) 270-1656
E-mail: michael.j.deforge@jpmorgan.com
Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   BANK OF AMERICA, in its individual
capacity     $23,000,000.00   as a Bank    
 
           
Commitment Percentage:
  By:   /s/ Richard D. Hill, Jr.    
 
           
9.200000000%
  Its:   Richard D. Hill, Jr.    
 
  Title:   Managing Director    

Address:
100 Federal Street
Boston, MA 02110
Attention: Richard D. Hill, Jr.
Facsimile: (617) 434-2160
Telephone: (617) 434-4080
E-mail: rick.hill@bankofamerica.com
Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   THE BANK OF NEW YORK, in its
individual     $23,000,000.00   capacity as a Bank    
 
           
Commitment Percentage:
  By:   /s/ Cynthia D. Howells    
 
           
9.200000000%
  Its:   Cynthia D. Howells    
 
  Title:   Vice President    

Address:
The Bank of New York
One Wall Street
19th Floor
New York, New York 10286
Attention: Cynthia Howells, V.P.
Facsimile: (212) 635-7932
Telephone: (212) 635-7889
Email: chowells@bankofny.com
Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   HARRIS NESBITT FINANCING INC., in
its     $23,000,000.00   individual capacity as a Bank    
 
           
Commitment Percentage:
  By:   /s/ Ian M. Plester    
 
           
9.200000000%
  Its:   Ian M. Plester    
 
  Title:   Director    

Address:
Harris Nesbitt Financing Inc.
115 South LaSalle Street
Suite 17W
Chicago, Illinois 60603
With a copy to:
Harris Nesbitt Financing Inc.
3 Times Square
28th Floor
New York, New York 10036
Attention: Mr. Ian Plester
Facsimile: (646) 366-1724
Telephone: (212) 605-1417
Email: ian.plester@harrisnesbitt.com
Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   MORGAN STANLEY BANK, in its
individual     $22,000,000.00   capacity as a Bank    
 
           
Commitment Percentage:
  By:   /s/ Daniel Twenge    
 
           
8.800000000%
  Its:   Daniel Twenge    
 
  Title:   Vice President, Morgan Stanley Bank    

Address:
Morgan Stanley Bank
2500 Lake Park Blvd.
Suite 300 C
West Valley City, Utah 84120
With a copy to:
Morgan Stanley Bank
1633 Broadway
25th Floor
New York, New York 10019
Attention: Erma Dell’Aquila/Edward Henley

     
Facsimile:
  (212) 537-1867 (Erma Dell’Aquila)
 
  (212) 537-1866 (Edward Henley)
Telephone:
  (212) 537-1532 (Erma Dell’Aquila)
 
  (212) 537-2484 (Edward Henley)

Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   THE NORTHERN TRUST COMPANY, in its
individual     $22,000,000.00   capacity as a Bank    
 
           
Commitment Percentage:
  By:   /s/ Chris McKean    
 
           
8.800000000%
  Its:   Chris McKean    
 
  Title:   Vice President    

Address:
The Northern Trust Company
50 S. LaSalle Street
Chicago, Illinois 60675
Attention: David Fisher
Facsimile: (312) 444-4906
Telephone: (312) 444-2289
With a copy to:
The Northern Trust Company
50 S. LaSalle Street
Chicago, Illinois 60675
Attention: Ms. Linda Honda
Facsimile: (312) 630-1566
Telephone: (312) 444-3532
Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   FIFTH THIRD BANK, in its individual
capacity     $17,000,000.00   as a Bank    
 
           
Commitment Percentage:
  By:   /s/ Kim Puszczewicz    
 
           
6.800000000%
  Its:   Kim Puszczewicz    
 
  Title:   Vice President    

Address:
Fifth Third Bank
1701 W. Golf Road, Tower One
GRLM9K
Rolling Meadows, IL 60008
Attention: Kim Puszczewicz
Facsimile: (847) 354-7138
Telephone: (847) 871-6088
Email: Kim.Puszczewicz@53.com
Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   MERRILL LYNCH BANK USA, in its
individual     $17,000,000.00   capacity as a Bank    
 
           
Commitment Percentage:
  By:   /s/ Derek Befus    
 
           
6.800000000%
  Its:   Derek Befus    
 
  Title:   Vice President    

Address:
Merrill Lynch Bank USA
15 W. South Temple
Suite 300
Salt Lake City, Utah 84101
Attention: Dave Millett
Facsimile: (801) 933-8641
Telephone: (801) 526-8312
Email: david_millett@ml.com
Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   US BANK NATIONAL ASSOCIATION, in
its     $17,000,000.00   individual capacity as a Bank    
 
           
Commitment Percentage:
  By:   /s/ Brett M. Justman    
 
           
6.800000000%
  Its:   Brett M. Justman    
 
  Title:   Assistant Vice President    

Address:
US Bank National Association
209 S. LaSalle Street
Chicago, Illinois 60604
Attention: R. Michael Newton
Facsimile: (312) 325-8750
Telephone: (312) 325-8886
Email: michael.newton@usbank.com
Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



              Revolving Credit Commitment:   KBC BANK N.V., in its individual
capacity as a Bank    
$16,000,000.00
           
 
           
Commitment Percentage:
  By:   /s/ Jean-Pierre Diels    
 
           
6.400000000%
  Its:   Jean-Pierre Diels    
 
  Title:   First Vice President    
 
           
 
  By:   /s/ Eric Raskin    
 
           
 
  Its:   Eric Raskin    
 
  Title:   Vice President    

Address:
KBC Bank N.V.
New York Branch
125 West 55th Street
New York, New York 10019
Attention: Rose Pagan, Loan Administrator
Facsimile: (212) 956-5581
Telephone: (212) 541-0657
Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE
__________ ___, 2005
     FOR VALUE RECEIVED, the undersigned, The Peoples Gas Light and Coke
Company., an Illinois corporation (the “Borrower”), promises to pay to the order
of [___________](the “Bank”) on the Termination Date of the hereinafter defined
Credit Agreement, or such earlier date as provided in the Credit Agreement or
this Note, at the principal office of ABN AMRO Bank N.V., in Chicago, Illinois,
in U.S. Dollars in accordance with Section 4.1 of the Credit Agreement, the
aggregate unpaid principal of all Loans made by the Bank to the Borrower
pursuant to the Credit Agreement, together with interest on the principal amount
of each Loan from time to time outstanding hereunder at the rates, and payable
in the manner and on the dates, specified in the Credit Agreement.
     The Bank shall record on its books or records or on a schedule attached to
this Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a LIBOR Loan and the interest rate and Interest Period
applicable thereto, provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note. The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be prima facie evidence of the same, provided, however, that the failure
of the Bank to record any of the foregoing or any error in any such record shall
not limit or otherwise affect the obligation of the Borrower to repay all Loans
made to it pursuant to the Credit Agreement together with accrued interest
thereon.
     This Note is one of the Notes referred to in the Credit Agreement dated as
of _________, 2005, by and among the Borrower, ABN AMRO Bank N.V., as
Administrative Agent, and the Banks party thereto (the “Credit Agreement”), and
this Note and the holder hereof are entitled to all the benefits provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. This Note may only be conveyed, transferred,
assigned or otherwise negotiated to a holder in accordance with the terms of the
Credit Agreement. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal laws of
the State of Illinois.
     Prepayments may be made hereon and this Note may be declared due prior to
the expressed maturity hereof, all in the events, on the terms and in the manner
as provided for in the Credit Agreement.
     The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

                  THE PEOPLES GAS LIGHT AND COKE COMPANY    
 
           
 
  By:        
 
           
 
  Its:        
 
           

A - 1

Credit Agreement



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLIANCE CERTIFICATE
     This Compliance Certificate is furnished to ABN AMRO Bank N.V., as
Administrative Agent pursuant to the Credit Agreement (the “Credit Agreement”)
dated as of ___________, 2005, by and among The Peoples Gas Light and Coke
Company, the Banks from time to time party thereto, ABN AMRO Bank N.V., as
Administrative Agent,. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected or appointed _________of The Peoples Gas Light and
Coke Company;
     2. I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of The Peoples Gas Light and Coke Company and its
Subsidiaries during the accounting period covered by the attached financial
statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below. Without limitation to the foregoing,
except as noted below the Borrower is in compliance with 7.5 and Section 7.6 of
the Credit Agreement; and
     4. Schedule 1 attached hereto sets forth (i) financial data and
computations evidencing compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct,
and are made in accordance with the terms of the Credit Agreement, and (ii) the
list of Subsidiaries in existence as of the date hereof.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 
 
 
     The foregoing certifications, together with the list set forth in
Schedule 1 hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _________day of _________, 20
___.
 

B - 1

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance Calculations for Credit Agreement
CALCULATION AS OF ________ __,200_

         
A. Capital Ratio (Sec. 7.6)
       
1. consolidated Indebtedness
  $___    
2. Consolidated Net Worth
  $___    
3. Sum of Line A1 plus Line A2
  $___    
4. Capital Ratio
  ___ :1.00   (ratio of (A) Line A1 to (B) Line A3 not to exceed 0.65 to 1.00)

List of Subsidiaries
Peoples Gas Neighborhood Development Corporation
Peoples Gas Light Exploration Company
Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[LETTERHEAD OF BORROWER’S COUNSEL]
July __, 2005
ABN AMRO Bank N.V., as Administrative Agent
135 South LaSalle Street
Chicago, Illinois 60603
     Re: The Peoples Gas Light and Coke Company
Ladies and Gentlemen:
          We have acted as legal counsel to The Peoples Gas Light and Coke
Company, an Illinois corporation (the “Borrower”), in connection with the
transactions contemplated by the unsecured revolving credit facility established
by that certain Credit Agreement dated as of the date hereof (the “Credit
Agreement”) among the Borrower, the financial institutions from time to time
party thereto (each a “Bank” and collectively the “Banks”), ABN AMRO Bank N.V.
in its capacity as administrative agent for the Banks. This opinion is furnished
to you pursuant to Section 6.1(a) of the Credit Agreement. Unless otherwise
defined herein, terms used herein have the meanings provided for in the Credit
Agreement.
I. Documents Reviewed
          In connection with this opinion letter, we have examined the following
documents:
          (a) the Credit Agreement dated the date hereof; and
          (b) the form of Note dated the date hereof.
The documents referred to in clauses (a) and (b) above are referred to
collectively as the “Subject Documents”.
          In addition, we have examined the following:
               (i) originals, or copies identified to our satisfaction as being
true copies, of such records, documents and other instruments as we have deemed
necessary for the purposes of this opinion letter;
               (ii) certificates from the secretary or other appropriate
representative of the Borrower certifying in each instance as to true and
correct copies of the charter, bylaws and board of directors resolutions, of the
Borrower (the “Organizational Documents”) and as to the incumbency and specimen

C - 1

Credit Agreement



--------------------------------------------------------------------------------



 



signatures of officers or other persons authorized to execute the Subject
Documents on behalf of the Borrower;
               (iii) a certificate issued by the Secretary of State of the State
of Illinois attesting to the continued existence and good standing of the
Borrower in such state (the “Good Standing Certificate”);
               (iv) a Certificate of the Borrower, a copy of which is attached
as Annex A hereto (the “Borrower’s Certificate”), together with the agreements
and instruments referred to therein (collectively, the “Reviewed Agreements”);
               (v) a certificate of the chief financial officer of the Borrower
required by Section 6.1(f) of the Credit Agreement; and
               (vi) The termination letter dated the date hereof terminating the
Existing Credit Agreement.
II. Assumptions Underlying Our Opinions
          For all purposes of the opinions expressed herein, we have assumed,
without independent investigation, that:
          (a) Factual Matters. With regard to factual matters, to the extent
that we have reviewed and relied upon (a) certificates of the Borrower,
(b) representations of the Borrower set forth in the Subject Documents and
(c) certificates and assurances from public officials, all of such certificates,
representations and assurances are accurate;
          (b) Contrary Knowledge of Addressee. No addressee of this opinion
letter has any actual knowledge that any of our factual assumptions or opinions
is inaccurate;
          (c) Signatures. The signatures of individuals (other than individuals
signing on behalf of the Borrower) signing the Subject Documents are genuine and
authorized;
          (d) Authentic and Conforming Documents. All documents submitted to us
as originals are authentic, complete and accurate and all documents submitted to
us as copies conform to authentic original documents;
          (e) Capacity of Certain Parties. All parties to the Subject Documents
(other than the Borrower) have the capacity and full power and authority to
execute, deliver and perform the Subject Documents and the documents required or
permitted to be delivered and performed thereunder;
          (f) Subject Documents Binding on Certain Parties. Except with respect
to the Borrower, all of the Subject Documents and the documents required or
permitted to be delivered thereunder have been duly authorized by all necessary
corporate or other action on the part of the parties thereto, have been duly
executed and delivered by such parties and are legal, valid and binding
obligations enforceable against such parties in accordance with their terms;

C - 2

Credit Agreement



--------------------------------------------------------------------------------



 



          (g) Consents for Certain Parties. All necessary consents,
authorizations, approvals, permits or certificates (governmental and otherwise)
which are required as a condition to the execution and delivery of the Subject
Documents by the parties thereto (other than the Borrower) and to the
consummation by such parties of the transactions contemplated thereby have been
obtained; and
          (h) Accurate Description of Parties’ Understanding. The Subject
Documents accurately describe and contain the mutual understanding of the
parties, and there are no oral or written statements or agreements that modify,
amend or vary, or purport to modify, amend or vary, any of the terms thereof.
III. Our Opinions
          Based on and subject to the foregoing and the other limitations,
assumptions, qualifications and exclusions set forth in this opinion letter, we
are of the opinion that:
          (a) Organizational Status. Based solely upon the Good Standing
Certificate, the Borrower is validly existing and in good standing under the
laws of the State of Illinois as of the date set forth in the applicable Good
Standing Certificate.
          (b) Power and Authority. The Borrower has the organizational power and
authority to execute, deliver and perform the terms and provisions of each
Subject Document and has taken all necessary organizational action to authorize
the execution, delivery and performance thereof.
          (c) Execution, Validity and Enforceability. The Borrower has duly
executed and delivered each Subject Document and each such Subject Document
constitutes its valid, binding and enforceable obligation.
          (d) Noncontravention. Neither the execution, delivery and performance
by the Borrower of any Subject Document, nor the compliance by the Borrower with
the terms and provisions thereof: (i) violates any present law, statute or
regulation of the State of Illinois or the United States that, in each case, is
applicable to the Borrower (including, without limitation, the United States
Public Utility Holding Company Act of 1935); (ii) violates any provision of the
Organizational Documents of the Borrower; or (iii) results in any breach of any
of the terms of, or constitutes a default under, any Reviewed Agreement or
results in the creation or imposition of any lien, security interest or other
encumbrance (except as contemplated by the Subject Documents) upon any assets of
the Borrower pursuant to the terms of any Reviewed Agreement.
          (e) Governmental Approvals. No consent, approval or authorization of,
or filing with, any governmental authority of the State of Illinois or the
United States that, in each case, is applicable to the Borrower is required for
(i) the due execution, delivery and performance by the Borrower of any Subject
Document or (ii) the validity, binding effect or enforceability of any Subject
Document, except (A) in each case as have previously been made or obtained and
(B) consents, approvals, authorizations or filings as may be required to be
obtained or made by the Banks as a result of their involvement in the
transactions contemplated by the Subject Documents.

C - 3

Credit Agreement



--------------------------------------------------------------------------------



 



          (f) The Borrower is a public utility within the meaning of
Section 3-105 of the Illinois Public Utilities Act (the “Public Utilities Act”),
220 ILCS 5/1-101 et seq. Pursuant to Section 6-102(c) of the Public Utilities
Act, the Borrower is not required to obtain the approval of the Illinois
Commerce Commission for the execution and performance of the Credit Agreement,
subject to the qualifications in paragraph V-(d) hereof.
IV. Exclusions
          We call your attention to the following matters as to which we express
no opinion:
          (a) Indemnification. Any agreement of the Borrower in a Subject
Document relating to indemnification, contribution or exculpation from costs,
expenses or other liabilities that is contrary to public policy or applicable
law;
          (b) Fraudulent Transfer. The effect, if applicable, of fraudulent
conveyance, fraudulent transfer, and preferential transfer laws, and principles
of equitable subordination;
          (c) Jurisdiction, Venue, etc. Any agreement by the Borrower in a
Subject Document to waive trial by jury, to effect service of process in any
particular manner or to establish evidentiary standards, and any agreement of
the Borrower regarding the choice of law governing a Subject Document;
          (d) Trust Relationship. The creation of any trust relationship by the
Borrower on behalf of the Banks;
          (e) Certain Laws. State securities and Blue Sky laws or regulations,
federal and state banking laws and regulations, pension and employee benefit
laws and regulations, federal and state environmental laws and regulations,
federal and state tax laws and regulations, federal and state health and
occupational safety laws and regulations, building code, zoning, subdivision and
other laws and regulations governing the development, use and occupancy of real
property, federal and state antitrust and unfair competition laws and
regulations, and the effect of any of the foregoing on any of the opinions
expressed herein;
          (f) Local Ordinances. The ordinances, statutes, administrative
decisions, orders, rules and regulations of any municipality, county, special
district or other political subdivision of the State of Illinois;
          (g) Certain Agreements of Borrower. Any agreement of the Borrower in a
Subject Document providing for:
               (i) specific performance of the Borrower’s obligations;
               (ii) the right of any purchaser of a participation interest from
any Lender to set off or apply any deposit, property or indebtedness with
respect to any such participation interest;

C - 4

Credit Agreement



--------------------------------------------------------------------------------



 



               (iii) establishment of a contractual rate of interest payable
after judgment;
               (iv) the granting of any power of attorney;
               (v) survival of liabilities and obligations of any party under
any of the Subject Documents arising after the effective date of termination of
the Credit Agreement; or
               (vi) obligations to make an agreement in the future;
          (h) Remedies. Any provision in any Subject Document to the effect that
rights or remedies are not exclusive, that every right or remedy is cumulative
and may be exercised in addition to any other right or remedy, that the election
of some particular remedy does not preclude recourse to one or more others or
that failure to exercise or delay in exercising rights or remedies will not
operate as a waiver of any such right or remedy.
V. Qualifications and Limitations
          The opinions set forth above are subject to the following
qualifications and limitations:
          (a) Applicable Law. Our opinions are limited to the federal law of the
United States and the laws of the State of Illinois, and we do not express any
opinion concerning any other law.
          (b) Bankruptcy. Our opinions are subject to the effect of any
applicable bankruptcy, insolvency (including, without limitation, laws relating
to preferences and fraudulent transfers or conveyances), reorganization,
moratorium and other similar laws affecting creditors’ rights generally.
          (c) Equitable Principles. Our opinions are subject to the effect of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing. In applying such principles, a
court, among other things, might limit the availability of specific equitable
remedies (such as injunctive relief and the remedy of specific performance),
might not allow a creditor to accelerate maturity of debt or exercise other
remedies upon the occurrence of a default deemed immaterial or for non-credit
reasons or might decline to order a debtor to perform covenants in a Subject
Document. Further, a court may refuse to enforce a covenant if and to the extent
that it deems such covenant to be violative of applicable public policy,
including, for example, provisions requiring indemnification of the Banks
against liability for its own wrongful or negligent acts.
          (d) Noncontravention and Governmental Approvals. With respect to the
opinions expressed in paragraphs III-(d)(i), III-(e) and III-(f), our opinions
are limited (i) to our actual knowledge, if any, of the Borrower’s specially
regulated business activities and properties based solely upon the Borrower’s
Certificate in respect of such matters and without any independent

C - 5

Credit Agreement



--------------------------------------------------------------------------------



 



investigation or verification on our part and (ii) to our review of only those
laws and regulations that, in our experience, are normally applicable to
transactions of the type contemplated by the Subject Documents. Further, if the
Borrower proposed to issue notes or other evidences of indebtedness with a term
of longer than one year from the date of issuance thereof, Section 6-102 of the
Illinois Public Utilities Act, 220 ILCS 5/6-102, requires the Borrower to first
obtain the authorization of the Illinois Commerce Commission.
          (e) Knowledge. Whenever our opinions are stated to be “to our
knowledge” or “known to us” (or words of similar import), it means the actual
knowledge of the particular McGuireWoods LLP attorney who has represented the
Borrower in connection with the Subject Documents and who has given substantive
attention to the preparation and negotiation thereof – namely, John G. Nassos.
Except as expressly set forth herein, we have not undertaken any independent
investigation (including, without limitation, conducting any review, search or
investigation of any public files or records or dockets or any review of our
files) to determine the existence or absence of any facts, and no inference as
to our knowledge concerning such facts should be drawn from our reliance on the
same in connection with the preparation and delivery of this opinion letter.
          (f) Reviewed Agreements. With respect to our opinion in paragraph
III-(d), we have assumed that the law governing each of the Reviewed Agreements
would have the same effect as the law of the State of Illinois and we express no
opinion as to any violation not readily ascertainable from the face of any
Reviewed Agreement or arising from any cross-default provision insofar as it
relates to a default under an agreement that is not a Reviewed Agreement or
arising under a covenant of a financial or numerical nature or requiring
computation.
          (g) Material Changes to Terms. Provisions in the Subject Documents
which provide that any obligations of the Borrower will not be affected by the
action or failure to act on the part of the Banks or by an amendment or waiver
of the provisions contained in the other Subject Documents might not be
enforceable under circumstances in which such action, failure to act, amendment
or waiver so materially changes the essential terms of the obligations that, in
effect, a new contract has arisen between the Banks and the Borrower.
          (h) Incorporated Documents. This opinion does not relate to (and we
have not reviewed) any documents or instruments other than the Subject Documents
and the Reviewed Agreements, and we express no opinion as to such other
documents or instruments (including, without limitation, any documents or
instruments referenced or incorporated in any of the Subject Documents) or as to
the interplay between the Subject Documents and any such other documents and
instruments.
          (i) Mathematical Calculations. We have made no independent
verification of any of the numbers, schedules, formulae or calculations in the
Subject Documents, and we render no opinion with regard to the accuracy,
validity or enforceability of any of them.

C - 6

Credit Agreement



--------------------------------------------------------------------------------



 



VI. Reliance on Opinions
          The foregoing opinions are being furnished to the Banks for the
purpose referred to in the first paragraph of this opinion letter, and this
opinion letter is not to be furnished to any other person or entity or used or
relied upon for any other purpose without our prior written consent. The
opinions set forth herein are made as of the date hereof, and we assume no
obligation to supplement this opinion letter if any applicable laws change after
the date hereof or if we become aware after the date hereof of any facts that
might change the opinions expressed herein.
Very truly yours,

C - 7

Credit Agreement



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. Annex 1 attached hereto is hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Assignment and
Assumption and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.   Assignor:                                                                2.
  Assignee:                                                             
                [and is an Affiliate/Approved Fund of [identify Bank]1]   3.  
Borrower: The Peoples Gas Light and Coke Company   4.   Administrative Agent:
ABN AMRO Bank N.V., as the administrative agent under the Credit Agreement

 

1   Select as applicable.

D - 1

Credit Agreement



--------------------------------------------------------------------------------



 



5.   Credit Agreement: The Credit Agreement dated as of                     
___, 2005, by and among The Peoples Gas Light and Coke Company, the Banks party
thereto, ABN AMRO Bank N.V., as Administrative Agent, and JPMorgan Chase Bank,
NA, as Syndication Agent.   6.   Assigned Interest:

                                              Amount of   Amount of          
Amount of   Amount of     Commitment/Loans   Commitment/Loans          
Commitment/Loans   Commitment/Loans     of Assignor prior to   of Assignee prior
to   Amount of   of Assignor after   of Assignee after     [Effective][Trade]  
[Effective][Trade]   Commitment/Loans   [Effective][Trade]   [Effective][Trade]
    Date   Date   Assigned   Date   Date
 
  $       $       $       $       $    

[7.    Trade Date:                                         ]2

Effective Date:                      ___, 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:         Title:             

            ASSIGNEE

[NAME OF ASSIGNEE]
      By:         Title:             

 

2   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

D - 2

Credit Agreement



--------------------------------------------------------------------------------



 



Consented to and Accepted:
ABN AMRO BANK N.V., as
Administrative Agent

         
By:
                  Title:    

D - 3

Credit Agreement



--------------------------------------------------------------------------------



 



ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
     1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.3 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a foreign lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Bank.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in
  Annex 1 - 1
Credit Agreement

 



--------------------------------------------------------------------------------



 



payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Illinois.
  Annex 1 - 2
Credit Agreement

 



--------------------------------------------------------------------------------



 

\

SCHEDULE 1A
PRICING GRID

                                                  S & P/ Moody’s                
                          lower than Senior Secured   A/ A2 or           BBB+/  
BBB/   BBB-/   BBB-/ Rating   higher   A-/ A3   Baa1   Baa2   Baa3   Baa3
Commitment Fee
    8.0       10.0       12.5       15.0       17.5       25.0  
Base Rate Margin
    0.0       0.0       0.0       0.0       0.0       50.0  
LIBOR Margin
    35.0       40.0       47.5       57.5       75.0       112.5  
Utilization Fee (>50%)
    10.0       10.0       12.5       12.5       12.5       12.5  

Any change in a Credit Rating of the Borrower (and if applicable, any change in
fees or interest payable hereunder based on such Credit Rating), shall be
effective as of the date such change is announced by the applicable rating
agency.
 

*   If the Borrower is split-rated and the ratings differential is one level,
the higher rating will apply. If the Borrower is split-rated and the ratings
differential is two levels or more, the rating level one below the higher level
will apply. If at any time the Borrower has no Moody’s rating or no Standard &
Poors’ rating, the “Lower than BBB-/Baa3” level will apply; provided, however,
that in such event the Borrower may propose an alternative rating agency or
mechanism in replacement thereof, subject to the written consent of the Required
Banks, such consent not to be unreasonably withheld, delayed or conditioned.

  Schedule 1A - 1
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION
Part A — Payments
Loan Repayments, Interest, Fees:
ABN AMRO Bank N.V.
New York, NY
ABA # 026009580
F/O ABN AMRO Bank, N.V.
Chicago Branch CPU
Account # 650-001-1789-41
Reference: Agency Services / Peoples Gas Light & Coke
Letters of Credit:
ABN AMRO Bank N.V.
New York, NY
ABA # 026009580
F/O ABN AMRO Bank N.V.
Chicago Trade Services CPU
Account # 655-001-1711-41
Reference: Agency Services / Peoples Gas Light & Coke
Part B — Notices
Notices related to commitments, covenants or extensions of expiry/termination
dates:
ABN AMRO Bank N.V.
540 West Madison Street, 21st Floor
Chicago, IL 60661-2591
Attn: Agency Services
E-Mail: [                                        ]
FAX: [                                        ]
ABN AMRO Bank N.V.
540 West Madison Street, 26th Floor
Chicago, IL 60661-2591
Attn: Credit Administration
E-Mail: kenneth.keck@abnamro.com
FAX: 312-992-5111
  Schedule 4 - 1
Credit Agreement

 



--------------------------------------------------------------------------------



 



ABN AMRO Bank N.V.
4400 Post Oak Parkway, Suite 1500
Houston, TX 77027
Attn: [                                        ]
E-Mail: [                                                            ]
FAX: [                                        ]
Notices related to Loans, Interest and Fees and all required Financial
Information:
ABN AMRO Bank N.V.
540 West Madison Street, 21st Floor
Chicago, IL 60661-2591
Attn: Agency Services
E-Mail: [                                        ]
FAX: [                                        ]
Notices related to Letters of Credit:
ABN AMRO Bank N.V.
ABN AMRO Plaza
540 West Madison, 26th Floor
Chicago, IL 60661
Attn: Trade Services
Telephone:       (312) 904-8462
FAX:                (312) 904-6303
  Schedule 4 - 2
Credit Agreement

 